

CONFORMED COPY
 
U.S. $2,500,000,000
 
REVOLVING BRIDGE FACILITY CREDIT AGREEMENT
 
Dated as of July 23, 2008
 
Among
 
HALLIBURTON COMPANY
 
as Borrower,
 
THE BANKS NAMED HEREIN
 
as Banks,
 
and
 
CITIBANK, N.A.
 
as Agent,
 
THE ROYAL BANK OF SCOTLAND plc
 
as Syndication Agent,
 
HSBC BANK USA, NATIONAL ASSOCIATION
as Documentation Agent
 
Co-Lead Arrangers and Joint Book Running Managers:
 
CITIGROUP GLOBAL MARKETS INC.
 
RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL
 
and
 
HSBC SECURITIES (USA) INC.
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01
Certain Defined Terms 
1

Section 1.02
Computation of Time Periods 
11

Section 1.03
Accounting Terms; GAAP 
11

Section 1.04
Miscellaneous 
11

Section 1.05
Ratings 
11

 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
Section 2.01
The Advances 
12

Section 2.02
Making the Advances
12

Section 2.03
Fees 
13

Section 2.04
Reduction of Commitments 
13

Section 2.05
Repayment of Advances 
13

Section 2.06
Interest 
13

Section 2.07
Additional Interest on Eurodollar Rate Advances 
14

Section 2.08
Interest Rate Determination 
14

Section 2.09
Optional Prepayments 
15

Section 2.10
Payments and Computations 
16

Section 2.11
Increased Costs and Capital Requirements 
17

Section 2.12
Taxes 
18

Section 2.13
Sharing of Payments, Etc 
20

Section 2.14
Illegality 
21

Section 2.15
Conversion of Advances 
21

Section 2.16
Replacement or Removal of Bank 
21

Section 2.17
Evidence of Indebtedness 
22

Section 2.18
Change in Control 
23

 
ARTICLE III
 
CONDITIONS OF LENDING
 
Section 3.01
Conditions Precedent to Effectiveness 
23

Section 3.02
Conditions Precedent to Each Advance 
25

Section 3.03
Determinations Under Section 3.01 
26

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01
Representations and Warranties of the Borrower 
25

 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
Section 5.01
Affirmative Covenants 
27

Section 5.02
Negative Covenants 
30

 
ARTICLE VI
 
EVENTS OF DEFAULT
 
Section 6.01
Events of Default 
33


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE VII
 
THE AGENT
 
Section 7.01
Authorization and Action 
35

Section 7.02
Agent's Reliance, Etc 
35

Section 7.03
The Agent and its Affiliates 
35

Section 7.04
Bank Credit Decision 
36

Section 7.05
Indemnification 
36

Section 7.06
Successor Agent 
36

Section 7.07
Co-Lead Arrangers, Syndication Agent, Documentation Agent 
37

 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01
Amendments, Etc 
37

Section 8.02
Notices, Etc 
37

Section 8.03
No Waiver; Remedies 
39

Section 8.04
Expenses and Taxes; Compensation 
39

Section 8.05
Right of Set-Off 
40

Section 8.06
Limitation and Adjustment of Interest 
41

Section 8.07
Binding Effect 
41

Section 8.08
Assignments and Participations 
42

Section 8.09
Execution in Counterparts 
43

Section 8.10
Judgment 
43

Section 8.11
Governing Law 
44

Section 8.12
Jurisdiction; Damages 
44

Section 8.13
Confidentiality 
45

Section 8.14
Patriot Act Notice 
45

Section 8.15
Waiver of Jury Trial 
45


 
 

--------------------------------------------------------------------------------

 
 

 
ANNEX
Annex A
 
 
 
SCHEDULES
 
 
 
 
 
Schedule I         -           Commitments
Schedule II        -           Bank Information
Schedule 5.02(a)           Certain Existing Indebtedness


 
EXHIBITS
 
Exhibit A                       -    Form of Note
 
Exhibit B        -   Form of Notice of Borrowing
 
Exhibit C-1         -   Form of Opinion of Bruce A. Metzinger
 
Exhibit C-2                     -           Form of Opinion of Baker Botts
L.L.P. counsel to the Borrower
 
Exhibit D         -          Form of Assignment and Acceptance
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

REVOLVING BRIDGE FACILITY CREDIT AGREEMENT
 
Dated as of July 23, 2008
 
Halliburton Company, a Delaware corporation (the "Borrower"), the lenders party
hereto and Citibank, N.A. ("Citibank"), as Agent hereunder, agree as follows:
 
                                ARTICLE I                                
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the terms
"Borrower" and "Citibank" shall have the meanings set forth above and the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
"Additional Amount" has the meaning specified in Section 2.12(a).
 
"Additional Change in Control Commitment Banks" has the meaning specified in
Section 2.18(d).
 
"Advance" means an Advance by a Bank to the Borrower under Section 2.01 and
refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which shall
be a “Type” of Advance).
 
"Affected Bank" has the meaning specified in Section 2.14.
 
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or any Subsidiary of such Person.
 
"Agent" means Citibank solely in its capacity as Agent pursuant to Article VII
and any successor in such capacity pursuant to Section 7.06.
 
"Agent's Account" means the account of the Agent maintained by the Agent with
Citibank at its office at 2 Penns Way, Suite 200, New Castle, Delaware 19720,
Account No. 36852248, Attention:  Mark Rosenthal, or such other account as the
Agent shall specify in writing to the Banks.
 
"Agent Parties" has the meaning specified in Section 8.02(b).
 
"Agreement" means this Revolving Bridge Facility Credit Agreement dated as of
the date hereof among the Borrower, the Banks and the Agent, as amended from
time to time in accordance with the terms hereof.
 
"Applicable Facility Fee Rate" has the meaning specified in Annex A.
 
"Applicable Lending Office" means, with respect to each Bank, (i) in the case of
a Base Rate Advance, such Bank's Domestic Lending Office and (ii) in the case of
a Eurodollar Rate Advance, such Bank's Eurodollar Lending Office.
 
"Applicable Margin" has the meaning specified in Annex A.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit D.
 

 
1

--------------------------------------------------------------------------------

 

"Availability Period" means, subject to Section 2.04 and Section 2.09(b)(i), the
period from the Effective Date until the Commitment Termination Date.
 
"Banks" means (i) each of Citibank, The Royal Bank of Scotland plc and HSBC Bank
USA, National Association and (ii) any other banks and other financial
institutions party hereto from time to time as lenders, including each Eligible
Assignee that becomes a party hereto pursuant to Section 8.08(a).
 
"Base Rate" means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:
 
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank's base rate; and
 
(b) the sum (adjusted to the nearest 1/8 of 1% or, if there is no nearest 1/8 of
1%, to the next higher 1/8 of 1%) of (i) ½ of one percent per annum plus (ii)
the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including, but not limited to, any emergency, supplemental
or other marginal reserve requirement) for Citibank with respect to liabilities
consisting of or including (among other liabilities) three-month Dollar
non-personal time deposits in the United States, plus (iii) the average during
such three-week period of the annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits of Citibank in the United States; and
 
(c) the sum of ½ of one percent per annum plus the Federal Funds Rate in effect
from time to time.
 
"Base Rate Advance" means an Advance which bears interest as provided in Section
2.06(a).
 
"Borrowing" means a borrowing consisting of Advances of the same Type made on
the same day by the Banks pursuant to Section 2.01 and, if such Advances are
Eurodollar Rate Advances, having Interest Periods of the same duration.
 
"Business Day" means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings in Dollar deposits are carried
on in the London interbank market.
 
"Change in Control" means that any Person or group of Persons (within the
meaning of Section 13 or Section 14 of the Securities Exchange Act of 1934, as
amended) shall have acquired, directly or indirectly, beneficial ownership (with
the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 50% or more
of the outstanding shares of equity securities of the Borrower at the time
entitled to vote for election of directors (or equivalent governing body) of the
Borrower.
 

 
2

--------------------------------------------------------------------------------

 

"Citibank" has the meaning set forth in the preamble hereto.
 
"Co-Lead Arrangers" means Citigroup Global Markets Inc., RBS Securities
Corporation d/b/a RBS Greenwich Capital and HSBC Securities (USA) Inc.
 
"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code, and the regulations promulgated and rulings issued thereunder,
in each case as now or hereafter in effect, and any reference to any statutory
provision shall be deemed to be a reference to any successor provision or
provisions.
 
"Commitment" means, with respect to any Bank at any time, the amount set forth
opposite such Bank’s name on Schedule I hereto under the caption “Commitment”
or, if such Bank has entered into one or more Assignment and Acceptances, set
forth for such Bank in the Register maintained by the Agent pursuant to Section
8.08(c) as such Bank’s “Commitment”, as such amount may be reduced, increased or
terminated at or prior to such time pursuant to Section 2.04, 2.09, 2.18 or
6.01.
 
"Commitment Termination Date" means, subject to Section 2.09(b)(i) and 2.18, the
date which is 364 days after the Effective Date.
 
"Communications" has the meaning specified in Section 8.02(b).
 
"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Borrower and its consolidated subsidiaries calculated on a consolidated
basis as of such time (excluding treasury stock), determined in accordance with
GAAP.
 
"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.14 or
2.15.
 
"Convertible Notes" means the 3-1/8% Convertible Senior Notes of the Borrower
due July 15, 2023, issued pursuant to the Convertible Notes Indenture.
 
"Convertible Notes Indenture" means the Indenture dated as of June 30, 2003
between the Borrower, as issuer and The Bank of New York, as Trustee.
 
"Default" means any event or condition which with notice or lapse of time or
both would, unless cured or waived, become an Event of Default.
 
"Documentation Agent" means HSBC Bank USA, National Association, solely in its
capacity as documentation agent under this Agreement.
 
"Dollar Equivalent" means, on any date, (i) in relation to an amount denominated
in a currency other than Dollars, the equivalent in Dollars determined by using
the quoted spot rate at which Citibank's principal office in London offers to
exchange Dollars for such currency in London prior to 4:00 P.M. (London time) on
such date and (ii) in relation to an amount denominated in Dollars, such amount.
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Domestic Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Domestic Lending Office" opposite its name on Schedule II
hereto or as on file with the Agent or in the Assignment and Acceptance pursuant
to which it became a Bank, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Agent.
 

 
3

--------------------------------------------------------------------------------

 

"Early Maturity Date" has the meaning specified in Section 2.18.
 
"Effective Date" has the meaning specified in Section 3.01.
 
"Eligible Assignee" means (i) any Bank, (ii) any Affiliate of any Bank and (iii)
with the consent of the Agent (which consent shall not be unreasonably withheld)
and, so long as no Event of Default under Section 6.01(a) or 6.01(e) shall have
occurred and be continuing, the Borrower (which consent shall not be
unreasonably withheld), any other Person not covered by clause (i) or (ii) of
this definition; provided, however, that neither the Borrower nor any Affiliate
of the Borrower shall be an Eligible Assignee.
 
"Equity Interests" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the Borrower's controlled group, or under common control with the
Borrower, within the meaning of Section 414(a) or (b) of the Internal Revenue
Code, and, for purposes of Section 412 of the Internal Revenue Code, Section
414(m) of the Internal Revenue Code.
 
"ERISA Event" means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under  Section 303(k) of ERISA (or Section 302(f) of ERISA, for plan years
beginning prior to 2007) shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.
 

 
4

--------------------------------------------------------------------------------

 

"Eurodollar Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Eurodollar Lending Office" opposite its name on Schedule
II hereto or as on file with the Agent or in the Assignment and Acceptance
pursuant to which it became a Bank (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Agent.
 
"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing at Reuters
Reference LIBOR01 page (or on any successor thereto or substitute therefor
provided by Reuters, providing rate quotations comparable to those currently
provided on such page, as determined by the Agent from time to time, for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period as the rate for Dollar deposits for
a period equal to such Interest Period (provided that, if for any reason the
rate specified above in this definition does not so appear at Reuters Reference
LIBOR01 page (or any successor thereto or substitute therefor provided by
Reuters) as the rate for Dollar deposits, the term "Eurodollar Rate" shall mean,
for any Interest Period for all Eurodollar Rate Advances comprising part of the
same Borrowing, an interest rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum, if such rate per annum is not such a
multiple) equal to the rate per annum at which deposits in Dollars are offered
by the principal office of Citibank in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to Citibank's
Eurodollar Rate Advance comprising part of such Borrowing and for a period equal
to such Interest Period).
 
"Eurodollar Rate Advance" means an Advance which bears interest as provided in
Section 2.06(b).
 
"Eurodollar Rate Reserve Percentage" of any Bank for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
"Events of Default" has the meaning specified in Section 6.01.
 
"Exercising Banks" has the meaning specified in Section 2.18.
 
"Existing Revolving Facility" means that certain Five Year Revolving Credit
Agreement dated as of July 9, 2007, among the Borrower, Citicorp North America
Inc., as administrative agent, The Royal Bank of Scotland plc, as syndication
agent, ABN Amro Bank N.V., as co-documentation agent, HSBC Bank USA, National
Association, as co-documentation agent, JPMorgan Chase Bank, N.A., as
co-documentation agent, Citigroup Global Markets Inc., as co-lead arranger and
joint book running manager, RBS Securities Corporation, as co-lead arranger and
joint book running manager, the issuing banks named therein and the banks named
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
"Facility" means, at any time, the aggregate amount of the Banks’ Commitments at
such time.
 

 
5

--------------------------------------------------------------------------------

 

"Facility Fee" has the meaning specified in Section 2.03(a).
 
"Federal Funds Rate" means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
it.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereof.
 
"Financial Statements" means (i) the consolidated balance sheet and other
financial statements of the Borrower and its consolidated subsidiaries dated
December 31, 2007 included in the Borrower's Form 10-K filed with the SEC for
the fiscal year ended December 31, 2007, and (ii) the consolidated balance sheet
and other financial statements of the Borrower and its consolidated subsidiaries
dated March 31, 2008 included in the Borrower's Form 10-Q filed with the SEC for
the fiscal quarter ended March 31, 2008.
 
"Foreign Currency" means any lawful currency (other than Dollars) that is freely
transferable and convertible into Dollars.
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Indebtedness" means, for any Person, (a) its liabilities for borrowed money or
the deferred purchase price of property or services (other than current accounts
and salaries payable or accrued in the ordinary course of business), (b)
obligations of such Person for borrowed money evidenced by bonds, debentures,
notes or other similar instruments, (c) all Indebtedness of others the payment,
purchase or other acquisition or obligation of which such Person has assumed, or
the payment, purchase or other acquisition or obligation of which such Person
has otherwise become directly or contingently liable for and (d) leases required
to be capitalized, each determined in accordance with GAAP, provided that for
the avoidance of doubt, Indebtedness shall not include obligations under letter
of credit reimbursement agreements so long as such letters of credit remain
undrawn.
 
"Indemnified Costs" has the meaning specified in Section 7.05.
 
"Indemnified Party" has the meaning specified in Section 8.04(c).
 
"Initial Extension of Credit" means the initial Borrowing hereunder.
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one week or one, two or three months (or,
as to any Interest Period, such other period as the Borrower and each of the
Banks may agree to for such Interest Period), in each case as the Borrower may,
upon notice received by the Agent not later than 11:00 A.M.  (New York City
time) on  the third Business  Day prior to  the  first day of such Interest
 

 
6

--------------------------------------------------------------------------------

 

Period (or, as to any Interest Period, at such other time as the Borrower and
the Banks may agree to for such Interest Period), select; provided, however,
that:
 
(i) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
 
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
 
(iii) any Interest Period which begins on the last Business Day of the calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
 
(iv) the Borrower may not select an Interest Period for any Advance if the last
day of such Interest Period would be later than the date on which the Advances
are then payable in full or if any Event of Default under Section 6.01(a) shall
have occurred and be continuing at the time of selection.
 
"Joint Venture Debt" has the meaning specified in Section 5.02(a)(vii).
 
"JV Subsidiary" means each Subsidiary of the Borrower (a) that, at any time,
directly holds an Equity Interest in any joint venture that is not a Subsidiary
of the Borrower and (b) that has no other material assets.
 
"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor, a
statutory deemed trust and any easement, right of way or other encumbrance on
title to real property; provided, however, that for the avoidance of doubt, the
interest of a Person as owner or lessor under charters or leases of property and
the rights of setoff of banks shall not constitute a "Lien" on or in respect of
the relevant property.
 
"Loan Documents" means this Agreement and the Notes.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
the Agent or any Bank under any Loan Document or (c) the ability of the Borrower
to perform its Obligations under any Loan Document to which it is or is to be a
party.
 
"Moody's" means Moody's Investors Service, Inc. or any successor to its debt
ratings business.
 
"Multiemployer Plan" means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is maintained by (or to which there is an obligation
to contribute of) the Borrower or any ERISA Affiliate.
 

 
7

--------------------------------------------------------------------------------

 

"Multiple Employer Plan" means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
"Net Securities Proceeds" means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the issuance of Equity
Interests (excluding Equity Interests granted, issued, distributed or dividended
to its directors, officers and employees, including the vesting, lapse, exercise
of payment of Equity Interests in options, restricted stock, performance awards
(in the form of stock of the Borrower), and other similar grants and awards
pursuant to compensation plans, programs or practices) or the issuance of debt
securities, in each case, by the Borrower (excluding any commercial paper issued
by the Borrower and any advances under the Borrower’s Existing Revolving
Facility).
 
"Note" means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from the Advances owing to
such Bank.
 
"Notice of Borrowing" has the meaning specified in Section 2.02(a).
 
"Obligation" means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
6.01(e).  Without limiting the generality of the foregoing, the Obligations of
the Borrower under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, attorneys' fees and disbursements,
indemnities and other amounts payable by the Borrower under any Loan Document
and (b) the obligation of the Borrower to reimburse any amount in respect of any
of the foregoing that any Bank, in its sole discretion, may elect to pay or
advance on behalf of the Borrower.
 
"Other Taxes" has the meaning specified in Section 2.12(b).
 
"Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.
 
"PBGC" means the Pension Benefit of Guaranty Corporation.
 
"Permitted Non-Recourse Indebtedness" means Indebtedness and other obligations
of the Borrower or any Subsidiary incurred in connection with the acquisition or
construction by the Borrower or such Subsidiary of any property with respect to
which:
 
(a)  the holders of such Indebtedness and other obligations agree that they will
look solely to the property so acquired or constructed and securing such
Indebtedness and other obligations, and neither the Borrower nor any Subsidiary
(i) provides any direct or indirect credit support, including any undertaking,
agreement or instrument that would constitute Indebtedness or (ii) is otherwise
directly or indirectly liable for such Indebtedness; and
 

 
8

--------------------------------------------------------------------------------

 

(b)  no default with respect to such Indebtedness or obligations would cause, or
permit (after notice or passage of time or otherwise), according to the terms
thereof, any holder (or any representative of any such holder) of any other
Indebtedness of the Borrower or such Subsidiary to declare a default on such
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund or scheduled
maturity.
 
"Permitted Purpose" means that the Borrower shall apply all amounts borrowed by
it under the Facility to (a) refinance the Convertible Notes, (b) backstop the
issuance of commercial paper by the Borrower and (c) for general corporate
purposes.
 
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof or
any trustee, receiver, custodian or similar official.
 
"Plan" means a Single Employer Plan or a Multiple Employer Plan.
 
"Platform" has the meaning specified in Section 8.02(b).
 
"Pro Rata Share" of any amount means, with respect to any Bank at any time, such
amount times a fraction the numerator of which is the amount of such Bank's
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04, 2.18 or 6.01, such Bank's Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04, 2.09, 2.18 or 6.01, the Facility as in effect
immediately prior to such termination).
 
"Project Finance Subsidiary" means a Subsidiary that is a special-purpose entity
created solely to (i) construct or acquire any asset or project that will be or
is financed solely with Project Financing for such asset or project and related
equity investments in, loans to, or capital contributions in, such Subsidiary
that are not prohibited hereby and/or (ii) own an interest in any such asset or
project.
 
"Project Financing" means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary, (b) are secured by a Lien of the type
permitted under clause (iii) of Section 5.02(a) and (c) constitute Permitted
Non-Recourse Indebtedness (other than recourse to the assets of, and Equity
Interests in, any Project Finance Subsidiary).
 
"Projections" has the meaning specified in Section 4.01(i).
 
"Property" or "asset" (in each case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.
 
"Rating Agencies" means S&P and Moody's.
 
"Receivables Subsidiary" means any special purpose entity created in connection
with a Securitization Transaction.
 
"Register" has the meaning specified in Section 8.08(c).
 
"Regulation U" means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
 

 
9

--------------------------------------------------------------------------------

 

"Required Banks" means at any time Banks owed or holding at least a majority in
interest of the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and (ii) the aggregate Unused Commitments at such time.
 
"Responsible Officer" means each of the chairman and chief executive officer,
the president, the chief financial officer, the treasurer, the secretary or any
vice president (whether or not further described by other terms, such as, for
example, senior vice president or vice president-operations) of the Borrower or,
if any such office is vacant, any Person performing any of the functions of such
office.
 
"S&P" means Standard & Poor's Ratings Service Group, a division of The
McGraw-Hill Companies, Inc. on the date hereof, or any successor to its debt
ratings business.
 
"SEC" means the Securities and Exchange Commission or any successor thereof.
 
"Securitization Transaction" means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (including, without
limitation, all collateral securing such accounts receivable, all contracts and
guarantees or other obligations in respect of such accounts receivable, the
proceeds of such receivables and other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitizations involving accounts receivable), or grant of a
security interest therein, (a) to a trust, in part, directly or indirectly, by
the incurrence or issuance by the transferee or any successor transferee of
Indebtedness or securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests,
or (b) directly to one or more investors or other purchasers.
 
"Single Employer Plan" means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
 
"Subsidiary" of any Person means any corporation (including a business trust),
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity of which more than 50% of the outstanding capital stock,
securities or other ownership interests having ordinary voting power to elect
directors of such corporation or, in the case of any other entity, others
performing similar functions (irrespective of whether or not at the time capital
stock, securities or other ownership interests of any other class or classes of
such corporation or such other entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person or
by one or more other Subsidiaries of such Person.
 
"Syndication Agent" means The Royal Bank of Scotland plc, solely in its capacity
as syndication agent under this Agreement.
 
"Taxes" has the meaning specified in Section 2.12(a).
 
"Type" has the meaning specified in the definition of Advance.
 
"Unused Commitment" means, with respect to any Bank at any time, (a) such Bank's
Commitment at such time minus (b) the aggregate principal amount of all Advances
made by such Bank and outstanding at such time.
 

 
10

--------------------------------------------------------------------------------

 

Section 1.02 Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding".
 
Section 1.02 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Banks request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.
 
Section 1.03 Miscellaneous.  The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Annex, Schedule and Exhibit references are to Articles and
Sections of and Annexes, Schedules and Exhibits to this Agreement, unless
otherwise specified.  The term "including" shall mean "including, without
limitation".
 
Section 1.04 Ratings.  A rating, whether public or private, by S&P or Moody's
shall be deemed to be in effect on the date of announcement or publication by
S&P or Moody's, as the case may be, of such rating or, in the absence of such
announcement or publication, on the effective date of such rating and will
remain in effect until the announcement or publication of, or (in the absence of
such announcement or publication) the effective date of, any change in such
rating.  In the event the standards for any rating by Moody's or S&P are
revised, or such rating is designated differently (such as by changing letter
designations to numerical designations), then the references herein to such
rating shall be deemed to refer to the revised or redesignated rating for which
the standards are closest to, but not lower than, the standards at the date
hereof for the rating which has been revised or redesignated, all as determined
by the Required Banks in good faith.  Long-term debt supported by a letter of
credit, guaranty or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt.  If either Moody's or S&P has at
any time more than one rating applicable to senior unsecured long-term debt of
any Person, the lowest such rating shall be applicable for purposes hereof.  For
example, if Moody's rates some senior unsecured long-term debt of the Borrower
Baa1 and other such debt of the Borrower Baa2, the senior unsecured long-term
debt of the Borrower shall be deemed to be rated Baa2 by Moody's.
 

 
11

--------------------------------------------------------------------------------

 
 
 
                                 ARTICLE II                                
 
AMOUNTS AND TERMS OF THE ADVANCES
 
Section 2.01 The Advances.  Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed such Bank's Unused Commitment at such time;
provided that no Advance shall be required to be made, except as a part of a
Borrowing that is in an aggregate amount not less than $5,000,000 and in an
integral multiple of $1,000,000, and each Borrowing shall consist of Advances of
the same Type made on the same day by the Banks ratably according to their
respective Commitments.  Within the limits of each Bank's Unused Commitment in
effect from time to time, the Borrower may borrow, prepay pursuant to Section
2.09 and reborrow under this Section 2.01.  The Borrower agrees to give a Notice
of Borrowing in accordance with Section 2.02(a) as to each Advance.
 
Section 2.02  Making the Advances.  (a) Each Borrowing shall be made on notice
in the form of Exhibit B (a "Notice of Borrowing"), given not later than 11:00
A.M. (New York City time) (i) on the date of a proposed Borrowing comprised of
Base Rate Advances and (ii) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurodollar Rate Advances, by the Borrower to the
Agent, which shall give to each Bank prompt notice thereof by facsimile.  Each
Notice of Borrowing shall be consistent with the requirements of Section 2.01
and shall be by facsimile, confirmed immediately in writing, in substantially
the form of Exhibit B, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) if such Borrowing is to be comprised of
Eurodollar Rate Advances, the initial Interest Period for each such
Advance.  Each Bank shall, before 2:00 p.m. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Agent at its address referred to in Section 8.02, in same day funds, such
Bank's ratable portion of such Borrowing.  After the Agent's receipt of such
funds, the Agent will make such funds available to the Borrower at the Agent's
aforesaid address; provided that the Agent shall not be required to make such
funds available if the applicable conditions set forth in Article III have not
been fulfilled.
 
(b) Notwithstanding any other provision in this Agreement, at no time on or
prior to the Commitment Termination Date shall there be more than ten Borrowings
outstanding; provided that for purposes of the limitation set forth in this
sentence, all Borrowings consisting of Base Rate Advances shall constitute a
single Borrowing.
 
(c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Bank against any loss, cost or expense incurred by such Bank as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Bank to fund the Advance to be made
by such Bank as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
 
(d) Unless the Agent shall have received notice from a Bank prior to the time of
any Borrowing that such Bank will not make available to the Agent such Bank's
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on the date of such Borrowing in accordance
with subsection (a) of this Section 2.02 and the Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If
 

 
12

--------------------------------------------------------------------------------

 

and to the extent that such Bank shall not have so made such ratable portion
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Bank, the Federal Funds Rate.  If
such Bank shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Bank's Advance as part of such Borrowing for all
purposes.
 
(e) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.
 
Section 2.03 Fees.  (a)  Facility Fees.  The Borrower agrees to pay to the Agent
for the account of each Bank a facility fee through the Commitment Termination
Date on the amount of such Bank's Unused Commitment, (i) from the date of this
Agreement in the case of each Bank listed on the signature pages hereof or (ii)
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Bank, payable quarterly in arrears (within three Business Days
after receipt from the Agent of an invoice therefor) for each period ending on
the last day of each March, June, September and December hereafter, commencing
September 30, 2008, on the Commitment Termination Date and on any earlier date
on which the Commitments generally or the Commitment of any Bank is terminated
with respect to the Commitment(s) so terminated, at a rate per annum equal to
the Applicable Facility Fee Rate in effect from time to time (the "Facility
Fee").
 
(b) Other Fees.  The Borrower agrees to pay to the Agent, the Co-Lead Arrangers,
and the Banks such other fees as may be separately agreed to in writing.
 
Section 2.04 Reduction of Commitments.  The Borrower shall have the right, upon
at least three Business Days' notice to the Agent, to terminate in whole or
reduce ratably in part the Unused Commitments; provided that each partial
reduction shall be in the minimum aggregate amount of $10,000,000 and in an
integral multiple of $1,000,000.  Any termination or reduction of any of the
Commitments shall be permanent.
 
Section 2.05 Repayment of Advances.  The Borrower shall repay the principal
amount of each Advance owing to each Bank together with any accrued but unpaid
interest thereon, no later than the Commitment Termination Date. 
 
Section 2.06 Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
 
(a) During such periods as such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time, payable quarterly in arrears on
the last day of each March, June, September and December and on the date such
Base Rate Advance shall be Converted or paid in full; provided, that any amount
of principal of a Base Rate Advance which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to the sum of the rate otherwise
payable thereon plus 2%.
 

 
13

--------------------------------------------------------------------------------

 

(b) During such periods as such Advance is a Eurodollar Rate Advance, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period and,
if such Interest Period has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Advance shall be Converted or paid in
full; provided, that any amount of principal of a Eurodollar Rate Advance which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, payable on demand, (i) from the date on which such amount
is due until the end of the Interest Period for such Advance, at a rate per
annum equal at all times to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin in effect from time to time plus 2%, and (ii)
from the end of such Interest Period until such amount is paid in full, at a
rate per annum equal at all times to the sum of the rate of interest in effect
from time to time for Base Rate Advances plus 2%.
 
(c) Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a), the Borrower shall pay simple interest, to the fullest extent
permitted by law, on the amount of any interest, fee or other amount (other than
principal of Advances which is covered by Sections 2.06(a) and 2.06(b)) payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the sum of the rate of interest in effect from time to time for Base
Rate Advances plus 2% per annum.
 
Section 2.07 Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to each Bank, so long as such Bank shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Advance of such Bank during such periods
as such Advance is a Eurodollar Rate Advance, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurodollar Rate
for the Interest Period then in effect for such Eurodollar Rate Advance from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Bank for such Interest
Period, payable on each date on which interest is payable on such Eurodollar
Rate Advance.  Such additional interest shall be determined by such Bank and
notified to the Borrower through the Agent.
 
Section 2.08 Interest Rate Determination.  (a)  The Agent shall give prompt
notice to the Borrower and the Banks of the applicable interest rate determined
by the Agent for purposes of Section 2.06(b).
 
(b) If the Agent is unable to determine the Eurodollar Rate for any Eurodollar
Rate Advances:
 
(i) the Agent shall forthwith notify the Borrower and the Banks that the
interest rate cannot be determined for such Eurodollar Rate Advances,
 
(ii) each such Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and
 
(iii) the obligation of the Banks to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist.
 

 
14

--------------------------------------------------------------------------------

 



 
(c) If, with respect to any Eurodollar Rate Advances, the Required Banks notify
the Agent (A) that the Eurodollar Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Required Banks of making, funding
or maintaining their respective Eurodollar Rate Advances for such Interest
Period or (B) that Dollar deposits for the relevant amounts and Interest Period
for their respective Advances are not available to them in the London interbank
market, the Agent shall forthwith so notify the Borrower and the Banks,
whereupon
 
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
 
(ii) the obligation of the Banks to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist.
 
(d) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of "Interest Period" in Section 1.01, the Agent will forthwith so
notify the Borrower and the Banks and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances (or if such Advances are then Base Rate Advances, will continue as Base
Rate Advances).
 
(e) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances, and on and after such date the
right of the Borrower to Convert such Advances into Eurodollar Rate Advances
shall terminate.
 
(f) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Banks to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.
 
Section 2.09 Prepayments.  (a) Optional Prepayments. The Borrower shall have no
right to prepay any principal amount of any Advance other than as provided in
this Section 2.09.  The Borrower may, upon notice given to the Agent before
11:00 A.M. (New York City time) on the first Business Day prior to the date of
prepayment in the case of Base Rate Advances or upon at least three Business
Days' notice to the Agent in the case of Eurodollar Rate Advances, in each case
stating the proposed date (which shall be a Business Day) and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $10,000,000 in the case of Eurodollar Rate
Advances and $5,000,000 in the case of Base Rate Advances and in integral
multiples of $1,000,000, and after giving effect thereto no Borrowing then
outstanding shall have a principal amount of less than $5,000,000; and (y) in
the case of any such prepayment of a Eurodollar Rate Advance, the Borrower shall
be obligated to reimburse the Banks in respect thereof pursuant to Section
8.04(b).
 

 
15

--------------------------------------------------------------------------------

 



 
(b) Mandatory Prepayments.
 
(i)           Net Securities Proceeds. The Advances shall be prepaid, and/or the
Commitments shall be permanently reduced, promptly, but in any event within two
Business Days of receipt of any Net Securities Proceeds from the issuance of any
Equity Interests of the Borrower or the issuance or incurrence of any debt
securities (excluding commercial paper and advances under the Existing Revolving
Facility) of the Borrower in an aggregate amount equal to such Net Securities
Proceeds. The amount of any prepayments required pursuant to this clause (i) of
Section 2.09(b) shall be applied, first, to the prepayment of outstanding
Advances under this Facility, accompanied by a permanent reduction of the
Commitments in an amount equal to the amount of the Advances so prepaid and,
second, to the extent no Advances are outstanding on the date of any required
prepayment, to the permanent reduction of the Commitments.
 
(ii)           Application of Prepayments to Base Rate Advances and Eurodollar
Rate Advances. Considering Advances being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Advances to the full extent thereof
before application to Eurodollar Rate Advances. The Borrower shall bear all
costs related to the prepayment of a Eurodollar Rate Advance prior to the last
day of any Interest Period in accordance with Section 8.06(b).
 
Section 2.10 Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent (except that payments under
Section 2.07 shall be paid directly to the Bank entitled thereto) at Two Penns
Way, Suite 200, New Castle, Delaware 19720, in same day funds.  The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or Facility Fees ratably (except amounts payable pursuant
to Section 2.11, Section 2.12 or 2.16 and except that (i) any Bank may receive
less than its ratable share of interest to the extent Section 8.06 is applicable
to it and (ii) if, in respect of any Change in Control, not all Banks are
Exercising Banks, then payments due from the Borrower pursuant to Section 2.18
shall be distributed ratably among all such Exercising Banks (and not to those
Banks that are not Exercising Banks)) to the Banks for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank to such Bank for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.08(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Bank assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.  At the time of each payment of any principal of or interest
on any Borrowing to the Agent, the Borrower shall notify the Agent of the
Borrowing to which such payment shall apply.  In the absence of such notice the
Agent may specify the Borrowing to which such payment shall apply.
 
(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clause (b) or (c) of the
definition thereof) and of Facility Fees shall be made by the Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate, the Federal Funds Rate or, during such
times as the Base Rate is determined pursuant to clause (b) or (c) of the
definition thereof, the Base Rate shall be made by the Agent, on  the basis
of  a year of 360 days, in  each case for  the actual number of days (including
the first
 

 
16

--------------------------------------------------------------------------------

 

day but excluding the last day) occurring in the period for which such interest
or fees are payable.  Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payments of interest and Facility Fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Banks hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank.  If and to the extent that the
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate.
 
Section 2.11 Increased Costs and Capital Requirements.  (a)  If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation by any
governmental authority charged with the interpretation or administration thereof
or (ii) the compliance with any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Bank of agreeing to make or making,
funding or maintaining any Eurodollar Rate Advance (excluding, for purposes of
this Section 2.11, any such increased costs resulting from (x) Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (y) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Bank is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, within 15 days after demand
by such Bank (with a copy of such demand to the Agent), pay to the Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost; provided, however, that the Borrower shall not be required
to pay to such Bank any portion of such additional amounts that are incurred
more than 90 days prior to any such demand, unless such additional amounts had
not been imposed or were not determinable on the date that is 90 days prior to
such demand.  A certificate setting forth in reasonable detail the amount of
such increased cost, submitted to the Borrower and the Agent by such Bank, shall
be conclusive and binding for all purposes, absent manifest error.
 
(b) If following the introduction of or any change in any applicable law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) any Bank
determines that compliance by such Bank with any such law or regulation or
guideline or request regarding capital adequacy affects or would affect the
amount of capital required or expected to be maintained by such Bank or any
Person controlling such Bank and that the amount of such capital is increased by
or based upon the existence of such Bank's commitment to lend hereunder and
other commitments of such type (or similar contingent obligations), then, within
15 days after demand by such Bank (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Bank, from time to time
as specified by such Bank, additional amounts sufficient to compensate  such
Bank or  such  Person in  the light of  such circumstances,  to the  extent that
such Bank
 

 
17

--------------------------------------------------------------------------------

 

reasonably determines such increase in capital to be allocable to the existence
of such Bank's commitment to lend hereunder; provided, however, that the
Borrower shall not be required to pay to such Bank any portion of such
additional amounts that are incurred more than 90 days prior to any such demand,
unless such additional amounts had not been imposed or were not determinable on
the date that is 90 days prior to such demand.  A certificate setting forth in
reasonable detail such amounts submitted to the Borrower and the Agent by such
Bank shall be conclusive and binding for all purposes, absent manifest error.
 
(c) Each Bank shall make reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any increased costs
under this Section 2.11 or to eliminate the amount of any such increased cost
which may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.
 
Section 2.12 Taxes.  (a)  Any and all payments by the Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.10, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges and withholdings, and all liabilities with respect
thereto, excluding, in the case of each Bank and the Agent, taxes imposed on its
overall net income (including branch profits), and franchise taxes imposed on or
measured by net income, by the jurisdiction under the laws of which such Bank or
the Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Bank, taxes imposed on its overall net income
(including branch profits), and franchise taxes imposed on or measured by net
income, by the jurisdiction of such Bank's Applicable Lending Office or
principal executive office or any political subdivision thereof, and all
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as "Taxes"), except as may otherwise be required by law.  If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Bank or the Agent, (i) the sum payable shall
be increased by such amount (an "Additional Amount") as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Bank or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.  Any such
payment by the Borrower shall be made in the name of the relevant Bank or the
Agent (as the case may be).
 
(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any of the Notes (hereinafter referred to as
"Other Taxes").
 
(c) The Borrower will indemnify each Bank and the Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.12) imposed
on or paid by such Bank or the Agent (as the case may be) and any liability
(including penalties, interest and reasonable expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  Payments under any indemnification provided for in this
Section 2.12(c) shall be made within 30 days from the date such Bank or the
Agent (as the case may be) makes written demand therefor describing such Taxes
or Other Taxes in reasonable detail.
 

 
18

--------------------------------------------------------------------------------

 

(d) If the Agent or a Bank reasonably determines that it has finally and
irrevocably received a refund in respect of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower, or with respect to which the Borrower
has paid Additional Amounts, pursuant to this Section 2.12, it shall within 30
days from the date of such receipt pay over such refund to the Borrower (but
only to the extent such refund is attributable, as reasonably determined by such
Agent or Bank, to such indemnity payments made, or Additional Amounts paid, by
the Borrower under this Section 2.12 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Agent or Bank and without interest (other than interest paid by the relevant
taxation authority with respect to such refund); provided, however, that the
Borrower, upon the request of the Agent or Bank, agrees to repay the amount paid
over to the Borrower (plus penalties, interest or other charges, if any, imposed
by the relevant taxation authority in respect of such repayment) to the Agent or
Bank in the event the Agent or Bank is required to repay such refund to the
applicable taxation authority.  Nothing contained in this Section 2.12(d) shall
interfere with the right of the Agent or any Bank to arrange its tax affairs in
whatever manner it determines appropriate nor oblige the Agent or any Bank to
claim any tax credit or to disclose any information relating to its tax affairs
or any computations in respect thereof or require the Agent or any Bank to do
anything that would prejudice its ability to benefit from any other tax relief
to which it may be entitled.
 
(e) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
of payment reasonably satisfactory to the Agent).  In the case of any payment
hereunder or under the Notes by or on behalf of the Borrower through an account
or branch outside the United States or by or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
Taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Agent, at such address, an opinion of counsel
reasonably acceptable to the Agent stating that such payment is exempt from
Taxes imposed by the jurisdiction from which such payment is made.  For purposes
of this Section 2.12(e) and Section 2.12(f), the terms "United States" and
"United States person" shall have the meanings specified in Section 7701 of the
Code.
 
(f) Each Bank organized under the laws of a jurisdiction outside the United
States, (i) on or prior to the date of the Initial Extension of Credit in the
case of each such Bank listed on the signature pages hereof, (ii) on the date of
the Assignment and Acceptance pursuant to which it becomes a Bank, (iii) on or
before the date, if any, it changes its Applicable Lending Office, and (iv) from
time to time thereafter if reasonably requested in writing by the Borrower or
the Agent or promptly upon the obsolescence or invalidity of any form previously
delivered by such Bank (but only so long as such Bank remains lawfully able to
do so), shall provide the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI (or, in the case of a Bank that is
entitled to claim exemption from withholding of United States federal income tax
under Section 871(h) or 881(c) of the Code, (A) a certificate representing that
such Bank is not a "bank" for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code) and (B) Internal
Revenue Service Form W-8BEN), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, properly completed and duly executed
by such Bank, certifying that such Bank is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes (or, in the case of a Bank providing the certificate described in
clause (A), certifying that such Bank is a foreign corporation, partnership,
estate or trust).  If the forms provided by a Bank at the time such Bank first
becomes a party to this Agreement indicate or require a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes for purposes of this Section 2.12 unless and
until such Bank provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall  be considered
excluded from Taxes for  periods governed by such forms; provided, however, that
if,
 

 
19

--------------------------------------------------------------------------------

 

at the effective date of the Assignment and Acceptance pursuant to which a Bank
becomes a party to this Agreement (or the date, if any, a Bank changes its
Applicable Lending Office), the Bank assignor (or such Bank) was entitled to
payments under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes, subject
to the provisions of this subsection (f)) United States withholding tax, if any,
applicable with respect to the Bank assignor (or such Bank) on such date.
 
(g) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form described in subsection (f) above (other than
if such failure is due to a change in law, or in the interpretation or
application thereof by any governmental authority charged with the
interpretation or application thereof, occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (f) above), such Bank shall not be entitled to indemnification
or payment of an Additional Amount under subsection (a) or (c) of this Section
2.12 with respect to Taxes imposed by the United States to the extent such
United States Taxes exceed the United States Taxes that would have been imposed
had such form been provided; provided, however, that should a Bank become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes.
 
(h) Any Bank claiming any indemnity payment or Additional Amounts payable
pursuant to this Section 2.12 shall use commercially reasonable efforts
(consistent with its generally applicable internal policy and legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Borrower or to designate a different Applicable
Lending Office following the reasonable request in writing of the Borrower if
the making of such a filing or change would avoid the need for or reduce the
amount of any such indemnity payment or Additional Amounts that may thereafter
accrue and would not, in the sole determination of such Bank, require the
disclosure of information that the Bank reasonably considers confidential, or be
otherwise disadvantageous to such Bank.
 
Section 2.13 Sharing of Payments, Etc.  If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the principal of or interest on the Advances owing
to it (except amounts payable pursuant to Section 2.07, 2.11, 2.12, 2.16 or 8.08
and except that (a) any Bank may receive less than its ratable share of interest
to the extent Section 8.06 is applicable to it and (b) if, in respect of any
Change in Control, not all Banks are Exercising Banks, then payments due from
the Borrower pursuant to Section 2.18 shall be distributed ratably among all
such Exercising Banks (and not to those Banks that are not Exercising Banks)) in
excess of its ratable share of payments on account of the principal of or
interest on the Advances obtained by all the Banks, such Bank shall forthwith
purchase from the other Banks such participations in the Advances owing to them
as shall be necessary to cause such purchasing Bank to share the excess payment
ratably with each of them, provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Bank, such purchase
from each Bank shall be rescinded and such Bank shall repay to the purchasing
Bank the purchase price to the extent of such Bank's ratable share (according to
the proportion of (i) the amount of the participation purchased from such Bank
as a result of such excess payment to (ii) the total amount of such excess
payment) of such recovery together with an amount equal to such Bank's ratable
share (according to the proportion of (x) the amount of such Bank's required
repayment to (y) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.  The Borrower agrees that any Bank so purchasing
a participation from another Bank pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.
 

 
20

--------------------------------------------------------------------------------

 

Section 2.14 Illegality.  Notwithstanding any other provision of this Agreement,
if any Bank ("Affected Bank") shall notify the Borrower and the Agent that the
introduction of or any change in any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Bank, or its Eurodollar Lending Office, to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Affected Bank to make, or to Convert
Advances into, Eurodollar Rate Advances shall forthwith be suspended (and any
request by the Borrower for a Borrowing comprised of Eurodollar Rate Advances
shall, as to each Affected Bank, be deemed a request for a Base Rate Advance to
be made on the same day as the Eurodollar Rate Advances of the Banks that are
not Affected Banks and such Base Rate Advance shall be considered as part of
such Borrowing) until the Affected Bank shall notify the Borrower, the Banks and
the Agent that the circumstances causing such suspension no longer exist and
(ii) forthwith after such notice from an Affected Bank to the Agent and the
Borrower, all Eurodollar Rate Advances of such Affected Bank shall be deemed to
be Converted to Base Rate Advances (but will otherwise continue to be considered
as a part of the respective Borrowings that they were a part of prior to such
Conversion); provided, however, that, before making any such demand, such Bank
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Bank or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Bank, be otherwise materially disadvantageous to
such Bank.  In the event any Bank shall notify the Agent of the occurrence of
any circumstance contemplated under this Section 2.14, all payments and
prepayments of principal that would otherwise have been applied to repay the
Eurodollar Rate Advances that would have been made by such Bank or the Converted
Eurodollar Rate Advances shall instead be applied to repay the Base Rate
Advances made by such Bank in lieu of such Eurodollar Rate Advances or resulting
from the Conversion of such Eurodollar Rate Advances and shall be made at the
time that payments on the Eurodollar Rate Advances of the Banks that are not
Affected Banks are made.  Each Bank that has delivered a notice of illegality
pursuant to this Section 2.14 above agrees that it will notify the Borrower as
soon as practicable if the conditions giving rise to the illegality cease to
exist.
 
Section 2.15 Conversion of Advances.  The Borrower may on any Business Day, upon
notice given to the Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.02(b), 2.08 and 2.14, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that (i) any Conversion of any Eurodollar Rate Advances into Base Rate
Advances shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advances, except as provided in Section 2.14, and (ii)
Advances comprising a Borrowing may not be Converted into Eurodollar Rate
Advances if the outstanding principal amount of such Borrowing is less than
$5,000,000 or if any Event of Default under Section 6.01(a) shall have occurred
and be continuing on the date the related notice of Conversion would otherwise
be given pursuant to this Section 2.15.  Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into Eurodollar Rate Advances, the duration of the initial Interest Period for
each such Advance.  Each notice of Conversion shall be irrevocable and binding
on the Borrower.  If any Event of Default under Section 6.01(a) shall have
occurred and be continuing on the third Business Day prior to the last day of
any Interest Period for any Eurodollar Rate Advances, the Borrower agrees to
Convert all such Advances into Base Rate Advances on the last day of such
Interest Period.
 
Section 2.16 Replacement or Removal of Bank.  In the event that any Bank shall
claim payment of any increased costs pursuant to Section 2.11 or the Borrower is
required to pay any Additional Amounts, Taxes or Other Taxes to or on account of
any Bank pursuant to Section 2.12, or any Bank exercises its  rights under
Section 2.14, or  if any Bank fails to  execute and deliver a consent, amendment
 

 
21

--------------------------------------------------------------------------------

 

or waiver to this Agreement requested by the Borrower by the date specified by
the Borrower (or gives the Borrower written notice prior to such date of its
intention not to do so), the Borrower shall have the right, if no Default or
Event of Default then exists, to (a) replace such Bank with an Eligible Assignee
in accordance with Section 8.08(a), (b) and (d) (including execution of an
appropriate Assignment and Acceptance); provided that such Eligible Assignee (i)
shall unconditionally offer in writing (with a copy to the Agent) to purchase on
a date therein specified all of such Bank's rights hereunder and interest in the
Advances owing to such Bank and the Note held by such Bank without recourse at
the principal amount of such Note plus interest and Facility Fees accrued but
unpaid thereon to the date of such purchase and (ii) shall execute and deliver
to the Agent an Assignment and Acceptance, as assignee, pursuant to which such
Eligible Assignee becomes a party hereto with a Commitment equal to that of the
Bank being replaced (plus, if such Eligible Assignee is already a Bank, the
amount of its Commitment prior to such replacement), provided, further, that no
Bank or other Person shall have any obligation to increase its Commitment or
otherwise to replace, in whole or in part, any Bank or (b) remove such Bank
without replacing it by (x) giving notice to such Bank and the Agent of such
removal and (y) simultaneously with such notice paying to the Agent for the
account of such Bank all principal owed to such Bank, all accrued interest and
Facility Fees owed to such Bank, all requested costs accruing to the date of
removal which the Borrower is obligated to pay to such Bank under Section 8.04
and all other amounts owed by the Borrower to such Bank under this Agreement;
provided that the Borrower may not remove a Bank pursuant to this clause (b) if
the aggregate Commitments of all Banks so removed would exceed $150,000,000 or,
if immediately after giving effect to such removal and payment, the aggregate
Unused Commitments of the Banks not so removed would be less than zero.  Upon
satisfaction of the requirements for replacement set forth in the first sentence
of this Section 2.16, payment to such Bank of the purchase price in immediately
available funds by the Eligible Assignee replacing such Bank, execution of such
Assignment and Acceptance by such Bank (which Bank shall execute such Assignment
and Acceptance contemporaneously with or prior to the payment of all amounts
required to be paid to it pursuant to this sentence), such Eligible Assignee and
the Agent, the payment by the Borrower of all requested costs accruing to the
date of purchase which the Borrower is obligated to pay under Section 8.04 and
all other amounts owed by the Borrower to such Bank under this Agreement (other
than Facility Fees accrued for the account of such Bank and the principal of and
interest on the Advances of such Bank purchased by such Eligible Assignee) and
notice by the Borrower to the Agent that such payment has been made, such
Eligible Assignee shall constitute a "Bank" hereunder with a Commitment as so
specified and the Bank being so replaced shall no longer constitute a "Bank"
hereunder except that the rights under Sections 2.07, 2.11, 2.12 and 8.04 of the
Bank being so replaced shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a "Bank" hereunder.  If,
however, such Eligible Assignee fails to purchase such rights and interest on
such specified date in accordance with the terms of such offer or such Eligible
Assignee or the Agent fails to execute the relevant Assignment and Acceptance,
the Borrower shall continue to be obligated to pay the increased costs to such
Bank pursuant to Section 2.11 or the additional amounts pursuant to Section
2.12, as the case may be.  Upon satisfaction of the requirements for removal set
forth in the first sentence of this Section 2.16, the Bank being so removed
shall no longer constitute a "Bank" hereunder except that the rights under
Sections 2.07, 2.11, 2.12 and 8.04 of the Bank being so removed shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a "Bank" hereunder.  
 
Section 2.17 Evidence of Indebtedness.  Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Bank resulting from each Advance owing to such Bank from
time to time, including the amounts of principal and interest payable and paid
to such Bank from time to time hereunder.  The Borrower agrees that upon notice
by any Bank to the Borrower (with a copy of such notice to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Bank to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Bank,
the
Borrower  shall  promptly  execute  and  deliver  to  such  Bank,  with  a  copy  to  the  Agent,  a  Note  in
 

 
22

--------------------------------------------------------------------------------

 

substantially the form of Exhibit A  hereto, payable to the order of such Bank
in a principal amount equal to the Commitment of such Bank.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.
 
Section 2.18 Change in Control.  (a) If a Change in Control occurs, (i) the
Borrower shall promptly notify the Agent (which shall promptly notify the Banks)
of such occurrence and specify in such notice a date (the "Early Maturity Date")
on which the matters referred to in clause (ii) of this Section 2.18(a) shall
occur as to each Bank, at the option of such Bank, which date shall be any
Business Day not earlier than 60 days after, and not later than 90 days after,
the Borrower gives such notice, (ii) any Bank may, at its sole option, elect to
require the following to occur on the Early Maturity Date: (x) termination of
its Commitment, if any and (y) payment in full by the Borrower of all
Obligations owed to such Bank; provided that any such election shall elect all
(and not less than all) of the actions referred to in such clauses (x) and
(y).  
 
(b)   Any Bank (an "Exercising Bank") may exercise its rights pursuant to
Section 2.18(a) by giving the Agent and the Borrower a written notice of such
exercise not earlier than 20 days after, and not later than 40 days after, such
Bank's receipt of a notice from the Agent under Section 2.18(a) (but the failure
to so exercise such rights in respect of any Change in Control shall not impair
the exercise of any such rights in respect of any other Change in Control).
 
(c)    On the relevant Early Maturity Date, each Exercising Bank's Commitment
shall terminate, and the Borrower shall pay in full all Obligations owed to such
Bank hereunder, including all of such Bank's outstanding Advances together with
interest thereon accrued to such Early Maturity Date and any amounts payable
pursuant to subsection 8.04(b), all Facility Fees accrued to such Early Maturity
Date with respect to such Bank's Commitment and all amounts then owing to such
Bank pursuant to Sections 2.07, 2.11, 2.12 and 8.04.  Upon termination of such
Bank's Commitment in accordance with this Section 2.18(c), such Bank shall cease
to be a party hereto, except that (i) rights of such Bank under Sections 2.07,
2.11, 2.12 and 8.04 shall continue with respect to events and occurrences
occurring before or on such Early Maturity Date, (ii) the obligations of such
Bank under Section 7.05 shall continue as to events, actions and circumstances
arising on or prior to such Early Maturity Date. Nothing contained in this
Section 2.18 shall impair the obligation of the Borrower to pay any amount owing
to the Banks hereunder when due prior to an Early Maturity Date.
 
(d)    The Borrower shall have the right, on or before the Early Maturity Date,
to replace each Exercising Bank with, and add as "Banks" under this Agreement in
place thereof, one or more Eligible Assignees (each, an "Additional Change in
Control Commitment Bank") as provided in Section 8.08, each of which Additional
Change in Control Commitment Banks shall have entered into an Assignment and
Acceptance pursuant to which such Additional Change in Control Commitment Bank
shall, effective as of such Early Maturity Date, undertake a Commitment (and, if
any such Additional Change in Control Commitment Bank is already a Bank, its
Commitment shall be in addition to any other Commitment of such Bank hereunder
on such date).
 
                               ARTICLE III                                
CONDITIONS OF LENDING
 
Section 3.01 Conditions Precedent to Effectiveness.  This Agreement shall become
effective on and as of the first date (the "Effective Date") on which the Agent
shall have received a counterpart of this Agreement duly executed by the
Borrower and a counterpart of, or a copy of a signature page to, this Agreement
duly executed by all of the Banks and the following additional conditions
precedent shall have been satisfied, except that Section 2.03(a) shall become
effective as of the first date on which the Agent
 
 
23

--------------------------------------------------------------------------------

shall have received counterparts of (or, in the case of any Bank, a copy of a
signature page to) this Agreement duly executed by the Borrower and all of the
Banks:
 
(a)  The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.
 
(b)  The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:
 
(i)    The Notes to the order of the Banks to the extent requested by any Bank
pursuant to Section 2.17.
 
(ii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document, and of all documents evidencing other
necessary corporate or organizational action and governmental approvals, if any,
with respect to each Loan Document.
 
(iii)    A certificate of the secretary or an assistant secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document and the other documents to be
delivered by the Borrower hereunder.
 
(iv)    A certificate of an officer of the Borrower stating the respective
ratings by each of S&P and Moody's of the senior unsecured long-term debt of the
Borrower as in effect on the Effective Date.
 
(v)    A favorable opinion of Bruce A. Metzinger, Assistant Secretary and
Assistant General Counsel for the Borrower, in substantially the form of
Exhibit C-1 hereto.
 
(vi)    A favorable opinion of Baker Botts L.L.P., counsel for the Borrower, in
substantially the form of Exhibit C-2 hereto.
 
(vii)   A favorable opinion of Linklaters LLP, counsel for the Agent, in form
and substance satisfactory to the Agent.
 
(c)  On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:
 
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
 
(ii)    No event has occurred and is continuing that constitutes a Default or an
Event of Default.
 
(d)  All accrued fees and reasonable out-of-pocket expenses of the Co-Lead
Arrangers shall have been paid (including the reasonable fees and expenses of
counsel to the Co-Lead Arrangers for which invoices have been submitted).
 

 
24

--------------------------------------------------------------------------------

 

(e) The Borrower shall have paid all accrued fees and reasonable out-of-pocket
expenses of the Agent (including reasonable fees and expenses of counsel to the
Agent for which invoices have been submitted).
 
Section 3.02 Conditions Precedent to Each Advance.  The obligation of each Bank
to make an Advance (including, without limitation, the initial Advance) shall be
subject to the conditions precedent that on the date of such Advance, the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Advance shall constitute a representation and warranty by the Borrower that on
the date of such Advance such statements are true):
 
(i)    the representations and warranties contained in Section 4.01 are correct
on and as of the date of such Advance (other than those representations and
warranties contained in Section 4.01(e) and Section 4.01(f) and those other
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date) before and
after giving effect to such Advance and to the application of the proceeds of
such Advance, as though made on and as of such date,
 
(ii)    no event has occurred and is continuing, or would result from such
Advance or from the application of the proceeds of such Advance, which
constitutes a Default or an Event of Default, and
 
(iii)    there exists no request or directive issued by any governmental
authority, central bank or comparable agency, injunction, stay, order,
litigation or proceeding purporting to affect or calling into question the
legality, validity or enforceability of any Loan Document or the consummation of
any transaction (including any Advance or proposed Advance) contemplated hereby.
 
Section 3.03 Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, the Agent, the Co-Lead
Arrangers and each Bank shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Persons unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Person prior
to the date that the Borrower, by notice to the Agent, designates as the
proposed Effective Date, specifying its objection thereto.  The Agent shall
promptly notify the Banks and the Borrower of the occurrence of the Effective
Date, which notice shall be conclusive and binding.
 
                              ARTICLE IV                                
REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a) The Borrower and each of its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite organizational power and authority to own its
properties, to conduct its business as now being conducted and to execute,
deliver and perform each Loan Document to which it is or is to be a party,
except for any failures to be so organized, existing, qualified to do business
or in good standing or to have such power and authority as would not,
individually or in the aggregate, have a Material Adverse Effect.
 

 
25

--------------------------------------------------------------------------------

 

(b) The execution, delivery and performance by the Borrower of each Loan
Document and the consummation of the transactions contemplated hereby
(including, without limitation, each Borrowing hereunder and the use of the
proceeds thereof) and the transactions contemplated thereby (i) are within the
Borrower's corporate power, (ii) have been duly authorized by all necessary
corporate action, and (iii) do not contravene (x) the Borrower's certificate of
incorporation or by-laws, (y) any law, rule, regulation, order, writ, injunction
or decree, or (z) any contractual restriction under any material agreements
binding on or affecting the Borrower or any Subsidiary or any other contractual
restriction the contravention of which would have a Material Adverse Effect.
 
(c) No authorization, approval, consent, license or other action by, and no
notice to or filing with, any governmental authority, regulatory body or other
Person is required for the due execution, delivery and performance by the
Borrower of each Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated hereby (including, without
limitation, each Borrowing hereunder and the use of the proceeds thereof) and
the transactions contemplated thereby, except (i) consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (ii) approvals that would be required under agreements that are not
material agreements and (iii) as otherwise permitted by the Loan Documents.
 
(d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally.
 
(e) The Financial Statements referred to in clause (i) of the definition herein
of Financial Statements have been reported on by KPMG LLP and fairly present in
all material respects the consolidated financial position of the Borrower and
its consolidated subsidiaries as at December 31, 2007 and the consolidated
results of their operations and cash flows for the year then ended, all in
accordance with GAAP.  The Financial Statements referred to in clause (ii) of
the definition herein of Financial Statements fairly present in all material
respects, subject to year-end audit adjustments and the absence of footnotes,
the consolidated financial position of the Borrower and its consolidated
subsidiaries as at March 31, 2008 and the consolidated results of their
operations and cash flows for the three months then ended, all in accordance
with GAAP.  Since December 31, 2007 through the date hereof there has been no
material adverse change in the business, condition (financial or otherwise),
operations, performance or properties of the Borrower and its Subsidiaries,
taken as a whole, except as disclosed in any filing by the Borrower with the SEC
on Form 10-K, Form 10-Q or Form 8-K not less than five days prior to the date
hereof.
 
(f) As of the date hereof, except as disclosed in any filing by the Borrower
with the SEC on Form 10-K, Form 10-Q or Form 8-K not less than five days prior
to the date hereof, there is no litigation, investigation or proceeding pending
or, to the Borrower's knowledge, threatened against or affecting the Borrower,
any of its Subsidiaries or any of its or their respective rights or properties
before any court or by or before any arbitrator or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (i)
that could reasonably be expected to have a Material Adverse Effect or (ii) that
in any manner draws into question or purports to affect any transaction
contemplated hereby or the legality, validity, binding effect or enforceability
of the Borrower's obligations or the rights and remedies of the Banks relating
to this Agreement and the other Loan Documents.
 
(g) Neither the Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).  Following the application of the proceeds of each
Advance, (i) not more than 25% of the value of the assets of the
 

 
26

--------------------------------------------------------------------------------

 

Borrower that are subject to any arrangement with the Agent or any Bank (herein
or otherwise) whereby the Borrower's right or ability to sell, pledge or
otherwise dispose of assets is in any way restricted (or pursuant to which the
exercise of any such right is or may be cause for accelerating the maturity of
all or any portion of the Advances or any other amount payable hereunder or
under any such other arrangement), will be margin stock (within the meaning of
Regulation U); and (ii) not more than 25% of the value of the assets of the
Borrower and its Subsidiaries that are subject to any arrangement with the
Agent  or any Bank (herein or otherwise) whereby the right or ability of the
Borrower or any of its Subsidiaries to sell, pledge or otherwise dispose of
assets is in any way restricted (or pursuant to which the exercise of any such
right is or may be cause for accelerating the maturity of all or any portion of
the Advances or any other amount payable hereunder or under any such other
arrangement), will be any such margin stock (within the meaning of Regulation
U).  No proceeds of any Advance will be used in any manner that is not permitted
by Section 5.02.
 
(h) The Borrower is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.
 
(i) No statement or information contained in this Agreement or any other
document, certificate or statement furnished to the Agent or the Banks by or on
behalf of the Borrower for use in connection with the transactions contemplated
by this Agreement or the Notes (as modified or supplemented by other information
furnished) contains as of the date such statement, information, document or
certificate was so furnished any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made; provided, however, that, with respect to any such information,
exhibit or report consisting of statements, estimates, pro forma financial
information, forward-looking statements and projections regarding the future
performance of the Borrower or any of its Subsidiaries ("Projections"), no
representation or warranty is made other than that such Projections have been
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
(j) Neither the Borrower nor any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering, including, without limitation, the
Patriot Act, except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect.
 
                                ARTICLE V                                
COVENANTS OF THE BORROWER
 
Section 5.01 Affirmative Covenants.  So long as any Advance or any other amount
payable by the Borrower hereunder or under any other Loan Document shall remain
unpaid, the Borrower will, unless the Required Banks shall otherwise consent in
writing:
 
(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all applicable law, rules, regulations and orders (including,
without limitation, ERISA and environmental laws and permits) except to the
extent that failure to so comply (in the aggregate for all such failures) could
not reasonably be expected to have a Material Adverse Effect.
 
(b) Preservation of Corporate or Organizational Existence, Etc.  (i) Preserve
and maintain and cause each of its Subsidiaries to preserve and
maintain (unless, in the case of any Subsidiary, the Borrower or such Subsidiary
determines that such preservation and maintenance is no longer necessary in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole),
its corporate or organizational existence, rights (charter and statutory),
franchises, permits, licenses, approvals and privileges in the jurisdiction of
its organization; provided, however, that the Borrower and its Subsidiaries may
consummate  any merger,  consolidation conveyance,  transfer,  lease
or  disposition permitted under
 

 
27

--------------------------------------------------------------------------------

 

Section 5.02(b); and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege, franchise or, solely in the case of Subsidiaries, existence, if the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) qualify and remain qualified
and cause each of its Subsidiaries to qualify and remain qualified, as a foreign
organization in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties, except where the failure to so qualify or remain qualified could
not, individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect.
 
(c) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, within 90 days after becoming due or, in the
case of taxes, assessments, charges and like levies, if later, prior to the date
on which penalties are imposed for such unpaid taxes, assessments, charges and
like levies (i) all taxes, assessments, charges and like levies levied or
imposed upon it or upon its income, profits or Property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its Property; provided
that neither the Borrower nor any Subsidiary shall be required to pay and
discharge any such tax, assessment, charge, levy or claim if (x) the failure to
do so (in the aggregate for all such failures) could not reasonably be expected
to have a Material Adverse Effect or (y) the same is being contested in good
faith and by appropriate proceedings and reserves, if required by GAAP, have
been established in conformity with GAAP.
 
(d) Reporting Requirements.  Furnish to the Agent:
 
(i)    not later than 60 days after the end of each of the first three quarters
of each fiscal year of the Borrower, (x) the consolidated balance sheet of the
Borrower and its consolidated subsidiaries as at the end of such quarter and the
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail,
(y) a copy of the Borrower's Form 10-Q for such quarter as filed with the SEC
and (z) a certificate of a Responsible Officer of the Borrower as to compliance
with the terms of this Agreement;
 
(ii)    not later than 120 days after the end of each fiscal year of the
Borrower, (x) copies of the audited consolidated balance sheet of the Borrower
and its consolidated subsidiaries as at the end of such fiscal year and audited
consolidated statements of income, retained earnings and cash flows of the
Borrower and its consolidated subsidiaries for such fiscal year, (y) a copy of
the Borrower's Form 10-K for such year as filed with the SEC and (z) a
certificate of a Responsible Officer of the Borrower as to compliance with the
terms of this Agreement;
 
(iii)    within five Business Days after filing with the SEC, copies of all
registration statements (other than on Form S-8), proxy statements, Forms 8-K
(other than press releases) and Schedules 13-D filed by, or in respect of, the
Borrower or any of its Subsidiaries with the SEC;
 
(iv)    as soon as possible, and in any event within ten days after any
Responsible Officer has obtained knowledge of the occurrence of any Default or
Event of Default, written notice thereof setting forth details of such Default
or Event of Default and the actions that the Borrower has taken and proposes to
take with respect thereto;
 

 
28

--------------------------------------------------------------------------------

 
(v)    promptly (and in any event within five Business Days) after any change
in, or withdrawal or termination of, the rating of any senior unsecured
long-term debt of the Borrower by S&P or Moody's, notice thereof;
 
(vi)    promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its holders of common stock; and
 
(vii)    such other information as any Bank through the Agent may from time to
time reasonably request.
 
Information required to be delivered pursuant to Section 5.01(d)(i) or
5.01(d)(ii) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Borrower's website on the Internet at www.halliburton.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Banks without charge; provided that the Borrower shall deliver
paper copies of the information referred to in such Sections to the Agent for
distribution to (A) any Bank to which the above referenced websites are for any
reason not available if such Bank has so notified the Borrower and (B) any Bank
that has notified the Borrower that it desires paper copies of all such
information; provided further that the Agent shall notify the Banks as provided
in Section 8.02 of any materials delivered pursuant to this Section 5.01(d)
(other than clauses (iii) and (vi) hereof).  Information required to be
delivered pursuant to Section 5.01(d)(iii) or 5.01(d)(vi) shall be deemed to
have been delivered on the date when posted on a website as provided in the
preceding sentence.
 
(e) Inspections.  At any reasonable time and from time to time, in each case
upon reasonable notice to the Borrower and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, permit each Bank to visit and inspect the properties of the Borrower
or any material Subsidiary of the Borrower, and to examine and make copies of
and abstracts from the records and books of account of the Borrower and its
material Subsidiaries and discuss the affairs, finances and accounts of the
Borrower and its material Subsidiaries with its and their officers and
independent accountants; provided, however, that advance notice of any
discussion with such independent public accountants shall be given to the
Borrower and the Borrower shall have the opportunity to be present at any such
discussion.
 
(f) Keeping of Books.  Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Borrower and each Subsidiary in accordance with GAAP on a
consolidated basis.
 
(g) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its material Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of the business of the
Borrower and its material Subsidiaries, taken as a whole, in good working order
and condition, ordinary wear and tear excepted.
 
(h) Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of their Affiliates on terms that are fair and reasonable and, if a comparable
arm's-length transaction is known by the Borrower, no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm's-length
transaction with a Person not an Affiliate; provided, however, that the
foregoing restriction shall not apply to
 
(i) transactions between or among the Borrower and its Subsidiaries;
 

 
29

--------------------------------------------------------------------------------

 

(ii) transactions or payments pursuant to any employment arrangements or
employee, officer or director benefit plans or arrangements entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
 
(iii) to the extent permitted by law, customary loans, advances, fees and
compensation paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries;
 
(iv) transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, no less favorable to the Borrower and its Subsidiaries in any
material respect than the contract or agreement as in effect on the date hereof;
or
 
(v) any transaction or series of transactions between the Borrower or any
Subsidiary and any of their joint ventures, provided that (a) such transaction
or series of transactions is in the ordinary course of business and consistent
with past practices of the Borrower, and/or its Subsidiaries and their joint
ventures and (b) such Affiliate transaction involves aggregate consideration
paid to such Affiliate not in excess of $35 million.
 
Section 5.02 Negative Covenants.  During the Availability Period and so long as
any Advance or any other amount payable by the Borrower hereunder or under any
other Loan Document shall remain unpaid, the Borrower will not, without the
written consent of the Required Banks:
 
(a) Liens, Etc.  (x) Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its Properties whether now owned or hereafter acquired to secure Indebtedness or
reimbursement obligations in respect of letters of credit, or (y) except for
collateral assignments, which are governed by Section 5.02 (a)(x), assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, except:
 
(i) Liens incurred pursuant to, and assignments made in connection with,
Securitization Transactions;
 
(ii) Liens on or with respect to any of the properties of the Borrower and any
of its Subsidiaries existing on the date hereof;
 
(iii) (A) Liens upon or in property acquired (including acquisitions through
merger or consolidation) or constructed or improved by the Borrower or any of
its Subsidiaries including general tangibles, proceeds and improvements,
accessories and upgrades thereto and created contemporaneously with, or within
12 months after, such acquisition or the completion of construction or
improvement to secure or provide for the payment of all or a portion of the
purchase price of such property or the cost of construction or improvement
thereof (including any Indebtedness incurred to finance such acquisition,
construction or improvement), as the case may be and (B) Liens on property
(including any unimproved portion of partially improved property) of the
Borrower or any of its Subsidiaries created within 12 months of completion of
construction of a new plant or plants on such property to secure all or part of
the cost of such construction (including any Indebtedness incurred to finance
such construction) if, in the opinion of the Borrower, such property or such
portion thereof was prior to such construction substantially  unimproved
for  the  use intended  by  the Borrower; provided,
 

 
30

--------------------------------------------------------------------------------

 

however, no such Lien shall extend to or cover any property other than the
property being acquired, constructed or improved (including any unimproved
portion of a partially improved property) including general intangibles,
proceeds and improvements, accessories and upgrades thereto;
 
(iv) Liens arising in connection with capitalized leases, provided that no such
Lien shall extend to or cover any assets other than the assets subject to such
capitalized leases; and proceeds (including, without limitation, proceeds from
associated contracts and insurances) of, and improvements, accessories and
upgrades to, the property leased pursuant thereto;
 
(v) Any Lien existing on any property including general intangibles, proceeds
and improvements, accessories and upgrades thereto prior to the acquisition
(including acquisition through merger or consolidation) thereof by the Borrower
or any of its Subsidiaries or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary, provided that such a Lien is not created in contemplation or in
connection with such acquisition or such Person becoming a Subsidiary and no
such Lien shall be extended to cover property other than the asset being
acquired including general intangibles, proceeds and improvements, accessories
and upgrades thereto;
 
(vi) Liens to secure any extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of any Indebtedness or other obligation
secured by any Lien referred to in the foregoing clauses (ii), (iii), (iv) and
(v), provided that (A) the principal amount of the Indebtedness or other
obligation secured thereby is no greater than the outstanding principal amount
of such Indebtedness or other obligation immediately before such extension,
renewal, refinancing, refunding or replacement and (B) such Lien shall only
extend to such assets as are already subject to a Lien in respect of such
Indebtedness or other obligation;
 
(vii) Liens arising in connection with the pledge of any Equity Interests in any
joint venture (that is not a Subsidiary), and liens on the assets of a JV
Subsidiary, in each case to secure Joint Venture Debt of such joint venture
and/or such JV Subsidiary.  For purposes hereof, "Joint Venture Debt" shall mean
Indebtedness and other obligations as to which the lenders will not, pursuant to
the terms in the agreements governing such Indebtedness, have any recourse to
the stock or assets of the Borrower or any Subsidiary, other than such pledged
assets of such JV Subsidiary;
 
(viii) Liens arising in connection with the pledge of any Equity Interests in
any Project Finance Subsidiary, so long as such Liens secure only Project
Financing;
 
(ix) Liens securing other Indebtedness and reimbursement obligations in respect
of letters of credit, provided that at the time of the creation, incurrence or
assumption of any Indebtedness or reimbursement obligations in respect of
letters of credit secured by such Liens and after giving effect thereto, the sum
of the principal amount of such Indebtedness and the maximum possible amount of
reimbursement obligations in respect of letters of credit (assuming compliance
at such time with all conditions to drawing) secured by Liens permitted by this
clause (ix) shall not exceed 15% of Consolidated Net Worth as reflected in the
most recent financial statements delivered pursuant to Sections 5.01(d)(i) and
(ii);
 

 
31

--------------------------------------------------------------------------------

 

(x) Liens securing Indebtedness existing on the Effective Date and listed on
Schedule 5.02(a) (or securing any extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of such Indebtedness, if the aggregate
principal amount of such Indebtedness (as so extended, renewed, refinanced,
refunded or replaced) is no greater than the outstanding principal amount of
such Indebtedness immediately before such extension, renewal, refinancing,
refunding or replacement), provided that the Obligations of the Borrower
hereunder and under the other Loan Documents are secured equally and ratably
with such Indebtedness and all extensions, renewals, refinancings, refundings
and replacements, whether or not initial or successive and whether in or whole
or in part, of such Indebtedness; and
 
(xi) Liens arising as a result of the operation of Section 2.22 or 6.02 of the
Existing Revolving Facility.
 
(b) Mergers, Etc.  Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions, all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person; provided, however, that (i) this Section
5.02(b) shall not prohibit any such merger or consolidation if (x) at the time
of, and immediately after giving effect to, such merger or consolidation, no
Default or Event of Default exists or would result therefrom, and (y) either (A)
the Borrower is the surviving corporation in such merger or consolidation or (B)
if the Borrower is not the surviving corporation, the survivor shall be an
entity organized and existing under the laws of the United States or a state
thereof and, as the successor in such consolidation or merger, shall have
assumed all Obligations and other liabilities of the Borrower under the Loan
Documents, and (ii) any Subsidiary of the Borrower may transfer assets to, or
merge into or consolidate with, the Borrower, any other Subsidiary of the
Borrower or any Person that becomes a Subsidiary of the Borrower as a result of
any such merger or consolidation; provided, however, that (x) at the time of,
and immediately after giving effect to, such transfer, merger or consolidation,
no Default of Event of Default exists or would result therefrom and (y) if the
Borrower is a party to any such merger or consolidation, either (A) the Borrower
shall be the surviving corporation or (B) if the Borrower is not the surviving
corporation, the survivor shall be an entity organized and existing under the
laws of the United States or a state thereof and, as the successor in such
consolidation or merger, shall have assumed all Obligations and other
liabilities of the Borrower under the Loan Documents.
 
(c) Use of Proceeds.  Use the proceeds of any Advance for any purpose other than
a Permitted Purpose or use any such proceeds (i) in a manner which violates or
results in a violation of any law or regulation, (ii) to purchase or carry any
margin stock (as defined in Regulation U), except that this clause (ii) shall
not prohibit the Borrower from using proceeds of the Advances to purchase its
own common stock, (iii) to extend credit to others for the purpose of purchasing
or carrying any margin stock (as defined in Regulation U), or (iv) to acquire
any equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended, if such acquisition would give the
Borrower a controlling interest in the Person that has issued such security,
unless the board of directors or equivalent governing body of such Person or of
the parent of such Person shall have approved such acquisition.
 

 
32

--------------------------------------------------------------------------------

 



 
                              ARTICLE VI                                
EVENTS OF DEFAULT
 
Section 6.01 Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:
 
          (a) (i) The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable, whether at the due date thereof or by
acceleration thereof or otherwise or (ii) the Borrower shall fail to pay any
interest on any Advance or any fees hereunder or other amount payable hereunder,
in each case under this clause (ii), within five Business Days of when the same
becomes due and payable, whether at the due date thereof or by acceleration
thereof or otherwise; or
 
 (b) Any representation, warranty or certification made by the Borrower (or any
of its Responsible Officers) herein pursuant to or in connection with any Loan
Document or in any certificate or document furnished to any Bank pursuant to or
in connection with any Loan Document, or any representation or warranty deemed
to have been made by the Borrower pursuant to Section 3.02, shall prove to have
been incorrect or misleading in any material respect when made or so deemed to
have been made; or
 
 (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(b), 5.01(c) or 5.02 of this Agreement; or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
(other than any term, covenant or agreement covered by Section 6.01(a)) and, in
each case under this clause (ii), such failure shall remain unremedied for 30
days after notice thereof shall have been given to the Borrower by the Agent or
by any Bank; or
 
 (d) (i) The Borrower or any material Subsidiary of the Borrower shall default
in the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than the Advances (which
are covered by Section 6.01(a)), Project Financing or Permitted Non-Recourse
Indebtedness) (whether principal, interest, premium or otherwise) of, or
directly or indirectly guaranteed by, the Borrower or any such material
Subsidiary, as the case may be, in excess of $100,000,000 or (ii) the Borrower
or any material Subsidiary of the Borrower shall default in the performance or
observance of any obligation or condition with respect to any such Indebtedness
(other than the Advances (which are covered by Section 6.01(a)), Project
Financing or Permitted Non-Recourse Indebtedness) if the effect of such default
is to accelerate the maturity of or require the posting of cash collateral with
respect to any such Indebtedness or, in any case, any such Indebtedness shall
become due prior to its stated maturity (other than by a regularly-scheduled
required payment and mandatory prepayments from proceeds of asset sales, debt
incurrence, excess cash flow, equity issuances and insurance proceeds); provided
that for the avoidance of doubt the parties acknowledge and agree that (x) any
payment required to be made under an assumption or other direct or contingent
liability referred to in clause (c) of the definition herein of Indebtedness
shall be due and payable at the time such payment is due and payable under the
terms of such assumption or liability (taking into account any applicable grace
period) and such payment shall not be deemed to have been accelerated or have
become due as a result of the obligation assumed or for which the Borrower or
any material Subsidiary of the Borrower is otherwise liable having become due
and (y) the conversion of the Convertible Notes shall not be a Default or Event
of Default hereunder; or
 

 
33

--------------------------------------------------------------------------------

 

(e) The Borrower or any material Subsidiary of the Borrower shall be adjudicated
a bankrupt or insolvent by a court of competent jurisdiction, or generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any such material Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its Property) shall occur; or
the Borrower or any such material Subsidiary shall take any corporate or
organizational action to authorize any of the actions set forth above in this
subsection (e); or
 
(f) Any final, non-appealable judgment or order by a court of competent
jurisdiction for the payment of money in excess of $100,000,000 over and above
the amount of insurance coverage available from a financially sound insurer that
has acknowledged coverage shall be rendered against the Borrower or any material
Subsidiary of the Borrower and not discharged within 30 days after such order or
judgment becomes final (or 60 days in the case of any foreign order or
judgment); or any judgment, writ, warrant of attachment or execution or similar
process shall be issued or levied against a substantial part of the property of
the Borrower or any material Subsidiary of the Borrower and such judgment, writ,
warrant of attachment or execution or similar process shall not be released,
stayed, vacated or fully bonded within 30 days after its issue or levy (or 60
days in the case of any foreign judgment, writ, warrant or similar process); or
 
(g) The Borrower or any of its ERISA Affiliates shall both (i) incur liability
in excess of $250,000,000 in the aggregate as a result of one or more of the
following:  (x) the occurrence of any ERISA Event; (y) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (z) the reorganization or termination of a Multiemployer Plan and (ii)
fail to pay such liability within fifteen days of such incurrence;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Banks, by notice to the Borrower, declare the
obligation of each Bank to make Advances to be terminated, whereupon the same
(and all of the Commitments) shall forthwith terminate and (ii) shall at the
request, or may with the consent, of the Required Banks, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such other amounts shall become and be
forthwith due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that in the event of any actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, (x) the Commitment of each
Bank and the obligation of each Bank to make Advances shall automatically be
terminated, and (y) the Advances, all interest thereon and all other amounts
payable under this Agreement shall automatically and immediately become and be
due and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, or any other notice of any kind, all of
which are hereby expressly waived by the Borrower.
 

 
34

--------------------------------------------------------------------------------

 



 
                               ARTICLE VII                                
THE AGENT
 
Section 7.01 Authorization and Action.  Each Bank hereby appoints and authorizes
the Agent to take such action as Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms hereof or of
any other Loan Document, together with such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Banks and such instructions shall be binding upon all Banks and all
holders of Notes; provided, however, that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to any Loan Document or applicable law.  The Agent agrees to give to
each Bank prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.
 
Section 7.02 Agent's Reliance, Etc.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with any Loan Document, except for
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Agent: (i) may consult with legal counsel
(including, without limitation, counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with any of the Loan Documents or any other instrument or
document; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
Loan Documents or any other instrument or document on the part of the Borrower
or any Subsidiary of the Borrower or to inspect the Property (including the
books and records) of the Borrower or any Subsidiary of the Borrower; (iv) shall
not be responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the Loan Documents
or any other instrument or document; and (v) shall incur no liability under or
in respect of any of Loan Documents or any other instrument or document by
acting upon any notice (including telephonic notice), consent, certificate or
other instrument or writing (which may be by facsimile, telegram or telex)
believed by it to be genuine and signed, given or sent by the proper party or
parties.
 
Section 7.03 The Agent and its Affiliates.  With respect to its Commitment, the
Advances owed to it and the Notes issued to it, each Bank which is also the
Agent shall have the same rights and powers under this Agreement as any other
Bank and may exercise the same as though it were not the Agent; and the term
"Bank" or "Banks" shall, unless otherwise expressly indicated, include any Bank
serving as the Agent in its individual capacity.  Any Bank serving as the Agent
and its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any Affiliate of the Borrower and
any Person who may do business with or own securities of the Borrower or any
Affiliate of the Borrower, all as if such Bank were not the Agent and without
any duty to account therefor to the Banks.  In the event that Citibank or any of
its affiliates shall be or become an indenture trustee under the Trust Indenture
Act of 1939 (as amended, the "Trust Indenture Act") in respect of any securities
issued or guaranteed by the Borrower, the parties hereto acknowledge and agree
that any payment or property received in satisfaction of or in respect of any
Obligation of the Borrower hereunder or under any other Loan Document by or on
behalf  of  Citibank in  its  capacity as  the Agent for  the benefit  of
any  Bank under any Loan Document
 

 
35

--------------------------------------------------------------------------------

 

(other than Citibank or an affiliate of Citibank) and which is applied in
accordance with the Loan Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to Section
311(b)(3) of the Trust Indenture Act.  
 
Section 7.04 Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the Financial Statements and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents or any
other instrument or document.
 
Section 7.05 Indemnification.  The Banks agree to indemnify the Agent (to the
extent not promptly reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then held by each of such Banks (or
if no Advances are at the time outstanding or if any Advances are held by
Persons which are not such Banks, ratably according to either (a) the respective
amounts of the Banks' Commitments, or (b) if no Commitments are at the time
outstanding, the respective amounts of the Commitments immediately prior to the
time the Commitments ceased to be outstanding), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of any of the Loan Documents or any other instrument or document
furnished pursuant hereto or in connection herewith, or any action taken or
omitted by the Agent under any of the Loan Documents or any other instrument or
document furnished pursuant hereto or in connection herewith ("Indemnified
Costs"); provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent's gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Bank agrees
to reimburse the Agent promptly upon demand for such Bank's ratable share of any
costs and expenses (including, without limitation, counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, any of the Loan Documents or any other instrument or
document furnished pursuant hereto or in connection herewith to the extent that
the Agent is not reimbursed for such expenses by the Borrower.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any other Agent, any Bank or a third party.
 
Section 7.06 Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with or without cause by the Required Banks.  Upon any such resignation or
removal, the Required Banks shall have the right to appoint a successor Agent
which, if such successor Agent is not a Bank, is approved by the Borrower (which
approval will not be unreasonably withheld).  If no successor Agent shall have
been so appointed by the Required Banks (and, if not a Bank, approved by the
Borrower), and shall have accepted such appointment, within 30 days after the
retiring Agent's giving of notice of resignation or the Required Banks' removal
of the retiring Agent, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all  the
rights, powers,  privileges and
 

 
36

--------------------------------------------------------------------------------

 

duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan
Documents.  After any retiring Agent's resignation or removal hereunder as
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
 
Section 7.07 Co-Lead Arrangers, Syndication Agent, Documentation Agents.  The
Co-Lead Arrangers, Syndication Agent and Documentation Agent shall have no
duties, obligations or liabilities hereunder or in connection herewith.
 
                               ARTICLE VIII                                
MISCELLANEOUS
 
Section 8.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:  (a) waive any of the
conditions specified in Section 3.01 without the written consent of each Bank,
(b) increase the Commitment of any Bank or subject any Bank to any additional
obligations without the written consent of such Bank, (c) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
without the written consent of each Bank affected thereby, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder without the written consent of each Bank
affected thereby, (e) amend the definition of "Required Banks" without the
written consent of each Bank; or (f) amend Section 2.13 or this Section 8.01
without the written consent of each Bank; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Agent under this Agreement or any of the Notes.
 
Section 8.02 Notices, Etc.  (a) Except as otherwise provided in Section 8.02(b)
or in the proviso to this Section 8.02(a), all notices and other communications
provided for hereunder shall be in writing (including facsimile communication)
and mailed, telecopied, or delivered (i) if to the Borrower, at its address at
1401 McKinney, Suite 2400, Houston, Texas 77010-4035 Attention:  Treasurer,
Facsimile: (713) 759-2686; (ii) if to any Bank listed on the signature pages
hereof, at its Domestic Lending Office specified opposite its name on Schedule
II hereto or as on file with the Agent; (iii) if to any other Banks, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it becomes a Bank; (iv) if to the Agent, at the addresses set forth below:
 
Two Penns Way, Suite 200
                New Castle, Delaware 19720
                Facsimile No.: (302) 894-6120
                Attention: Bank Loan Syndications Department
 
with a copy to:
 
333 Clay, Suite 3700
Houston, Texas 77002
Facsimile No.: (713) 654-2849
Attention: Amy Pincu, Director

 
37

--------------------------------------------------------------------------------

 



(but references herein to the address of the Agent for purposes of payments or
making available funds or for purposes of Section 8.08(c) shall not include the
address to which copies are to be sent); or, as to the Borrower or the Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(d)(i),
(ii), (iii) or (vi), unless delivered by posting to a website as provided in
Section 5.01(d), shall be delivered to the Agent as specified in Section 8.02(b)
or as otherwise specified to the Borrower by the Agent.  Each such notice or
communication shall be effective (x) if mailed, upon receipt, (y) if delivered
by hand, upon delivery with written receipt, and (z) if telecopied, when receipt
is confirmed by telephone, except that any notice or communication to the Agent
pursuant to this Agreement shall not be effective until actually received by the
Agent.
 
(b) The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to the Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default, (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder or
(v) is delivered by posting to a website as provided in Section 5.01(d) (all
such non-excluded communications being referred to herein collectively as
"Communications"), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com.  In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Agent.  The Borrower further agrees that the Agent may make the
Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
"Platform").  The platform is provided "as is" and "as available".  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Parties in connection with the Communications or the Platform.  In no event
shall the Agent or any of its affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, "Agent
Parties") have any liability to the Borrower, any Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower's or the
Agent's transmission of Communications through the internet, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party's gross negligence or willful misconduct.  The Agent agrees
that the receipt of the Communications by the Agent at its e-mail address set
forth above shall constitute effective delivery of the Communications to the
Agent for purposes of the Loan Documents.
 

 
38

--------------------------------------------------------------------------------

 

(c) Each Bank agrees that notice to it (as provided in the next sentence) (a
"Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Bank for purposes of this Agreement; provided that if
requested by any Bank the Agent shall deliver a copy of the Communications to
such Bank by email or facsimile.  Each Bank agrees (i) to notify the Agent in
writing of such Bank's e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Bank becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Bank) and (ii) that any Notice may be sent to such e-mail address.
 
(d) Nothing herein shall prejudice the right of the Agent or any Bank to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.
 
Section 8.03 No Waiver; Remedies.  No failure on the part of any Bank or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
Section 8.04 Expenses and Taxes; Compensation.  (a)  The Borrower agrees to pay
on demand (i) all reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) of the Co-Lead
Arrangers and the Agent and each of their respective affiliates in connection
with the preparation, execution, delivery and administration of the Loan
Documents and the other documents and instruments delivered hereunder or in
connection with any amendments, modifications, consents or waivers in connection
with the Loan Documents, (ii) all reasonable fees and expenses of counsel for
the Co-Lead Arrangers and the Agent and, during the existence of any Event of
Default, any Bank with respect to advising either Co-Lead Arranger or the Agent
or, during the existence of any Event of Default, any Bank as to its rights and
responsibilities under the Loan Documents and (iii) all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) of the Co-Lead Arrangers, the Agent and each Bank in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Loan Documents (including the enforcement of rights under this Section
8.04(a)) and the other documents and instruments delivered hereunder and rights
and remedies hereunder and thereunder.
 
(b) If any payment or purchase of principal of, or Conversion of, any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment, purchase or Conversion pursuant to Section
2.08, Section 2.09, Section 2.14, Section 2.15 or Section 2.16, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
the Borrower shall, within 15 days after demand by any Bank (with a copy of such
demand to the Agent), pay to the Agent for the account of such Bank any amounts
required to compensate such Bank for any additional losses, costs or expenses
which it may reasonably incur as a result of such payment, purchase or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense reasonably incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Bank to
fund or maintain such Advance.  A certificate as to the amount of such
additional losses, costs or expenses, submitted to the Borrower and the Agent by
such Bank, shall be conclusive and binding for all purposes, absent manifest
error.
 

 
39

--------------------------------------------------------------------------------

 

(c) The Borrower agrees to indemnify and hold harmless the Agent, the Banks, the
Co-Lead Arrangers and their respective directors, officers, employees,
affiliates, advisors, attorneys and agents (each, an "Indemnified Party") from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, fees and expenses of counsel) for which any of
them may become liable or which may be incurred by or asserted against any of
the Indemnified Parties in connection with or arising out of (i) any Loan
Document or any other document or instrument delivered in connection herewith or
the actual or proposed use of the proceeds of any Advance or any of the
transactions contemplated hereby or thereby, (ii) the existence of any condition
on any property of the Borrower or any of its Subsidiaries that constitutes a
violation of any environmental protection law or any other law, rule, regulation
or order, or (iii) any investigation, litigation, or proceeding, whether or not
any of the Indemnified Parties is a party thereto, related to or in connection
with any of the foregoing or any Loan Document, including, without limitation,
any transaction in which any proceeds of any Advance are applied, including,
without limitation, in each of the foregoing cases, any such claim, damage,
loss, liability or expense resulting from the negligence of any Indemnified
Party, but excluding any such claim, damage, loss, liability or expense sought
to be recovered by any Indemnified Party to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
 
(d) Except as set forth in the next succeeding sentence, each of the Banks and
the Agent and each of their respective directors, officers, employees,
affiliates, advisors and agents shall not be liable to the Borrower for, and the
Borrower agrees not to assert any claim for, amounts constituting special,
indirect, consequential, punitive, treble or exemplary damages arising out of or
in connection with any breach by such Bank or the Agent of any of its
obligations hereunder.  If the Borrower becomes liable to a third party for
amounts constituting punitive, treble or exemplary damages as a result of a
breach of an obligation hereunder by a Bank or the Agent, as the case may be,
the Borrower shall be entitled to claim and recover (and does not waive its
rights to claim and recover) such amounts from such Bank or the Agent, as the
case may be, to the extent such Bank or the Agent, as the case may be, would be
liable to the Borrower for such amounts but for the limitation set forth in the
preceding sentence.
 
(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, all obligations of the Borrower under Section 2.11, Section 2.12 and
this Section 8.04 shall survive the termination of the Commitments and this
Agreement and the payment in full of all amounts hereunder and under the Notes.
 
Section 8.05 Right of Set-Off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making by the Required Banks of
the request or the granting by the Required Banks of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Bank (or by any branch, agency, subsidiary or other Affiliate of such
Bank, wherever located) to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any Note held by such Bank, whether or not such Bank
shall have made any demand under this Agreement or any such Note and although
such obligations may be unmatured.  Each Bank agrees promptly to notify the
Borrower after any such set-off and application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of each Bank under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which such Bank may have.
 

 
40

--------------------------------------------------------------------------------

 

Section 8.06 Limitation and Adjustment of Interest.  (a)  Notwithstanding
anything to the contrary set forth herein, in any other Loan Document or in any
other document or instrument, no provision of any of the Loan Documents or any
other instrument or document furnished pursuant hereto or in connection herewith
is intended or shall be construed to require the payment or permit the
collection of interest in excess of the maximum non-usurious rate permitted by
applicable law.  Accordingly, if the transactions with any Bank contemplated
hereby would be usurious under applicable law, if any, then, in that event,
notwithstanding anything to the contrary in any Note payable to such Bank, this
Agreement or any other document or instrument, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, taken, reserved, charged or received by such Bank under
any Note payable to such Bank, this Agreement or any other document or
instrument shall under no circumstances exceed the maximum amount allowed by
such applicable law, and any excess shall be canceled automatically and, if
theretofore paid, shall, at the option of such Bank, be credited by such Bank on
the principal amount of the indebtedness owed to such Bank by the Borrower or
refunded by such Bank to the Borrower, and (ii) in the event that the maturity
of any Note payable to such Bank is accelerated or in the event of any required
or permitted prepayment, then such consideration that constitutes interest under
law applicable to such Bank may never include more than the maximum amount
allowed by such applicable law and excess interest, if any, to such Bank
provided for in this Agreement or otherwise shall be canceled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of such Bank, be credited by such Bank on the principal amount of
the indebtedness owed to such Bank by the Borrower or refunded by such Bank to
the Borrower.  In determining whether or not the interest contracted for, taken,
reserved, charged or received by any Bank exceeds the maximum non-usurious rate
permitted by applicable law, such determination shall be made, to the extent
that doing so does not result in a violation of applicable law, by amortizing,
prorating, allocating and spreading, in equal parts during the period of the
full stated term of the loans hereunder, all interest at any time contracted
for, taken, charged, received or reserved by such Bank in connection with such
loans.
 
(b) In the event that at any time the interest rate applicable to any Advance
made by any Bank would exceed the maximum non-usurious rate allowed by
applicable law, the rate of interest to accrue on the Advances by such Bank
shall be limited to the maximum non-usurious rate allowed by applicable law, but
shall accrue, to the extent permitted by law, on the principal amount of the
Advances made by such Bank from time to time outstanding, if any, at the maximum
non-usurious rate allowed by applicable law until the total amount of interest
accrued on the Advances made by such Bank equals the amount of interest which
would have accrued if the interest rates applicable to the Advances pursuant to
Article II had at all times been in effect.  In the event that upon the final
payment of the Advances made by any Bank and termination of the Commitment of
such Bank, the total amount of interest paid to such Bank hereunder and under
the Notes is less than the total amount of interest which would have accrued if
the interest rates applicable to such Advances pursuant to Article II had at all
times been in effect, then the Borrower agrees to pay to such Bank, to the
extent permitted by law, an amount equal to the excess of (a) the lesser of (i)
the amount of interest which would have accrued on such Advances if the maximum
non-usurious rate allowed by applicable law had at all times been in effect or
(ii) the amount of interest which would have accrued on such Advances if the
interest rates applicable to such Advances pursuant to Article II had at all
times been in effect over (b) the amount of interest otherwise accrued on such
Advances in accordance with this Agreement.
 
Section 8.07 Binding Effect.  This Agreement shall become effective as provided
in Section 3.01 hereof and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Agent and each Bank and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or obligations hereunder or under any other Loan Document or
any interest herein or therein without the prior written consent of all of the
Banks.
 

 
41

--------------------------------------------------------------------------------

 

Section 8.08 Assignments and Participations.  (a)  Each Bank may assign to one
or more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(ii) except in the case of an assignment of all of a Bank's rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Bank being assigned pursuant to each such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall in no
event be less than $5,000,000, (iii) each such assignment shall be to an
Eligible Assignee, and (iv) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment
and a processing and recordation fee of $3,000.  Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Bank hereunder and (y) the Bank assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an assigning Bank's rights and obligations under this
Agreement, such Bank shall cease to be a party hereto).
 
(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Bank
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or any other Person or the
performance or observance by the Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the Financial Statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Bank or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, any of the other Loan Documents or any other instrument or
document; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Agent by the terms hereof or thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.
 
(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Banks and the Commitment
of, and the principal amount of the Advances owing to, each Bank from time to
time (the "Register").  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agent and
the Banks may treat each  Person  whose name is recorded in the Register as a
Bank hereunder for all purposes of this
 

 
42

--------------------------------------------------------------------------------

 

Agreement.  The Register shall be available for inspection by the Borrower or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee representing that it is an Eligible Assignee, together with
the Notes, if any, subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit D, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.  Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Agent in exchange for the
surrendered Notes, if any, a new Note (if requested by the assignee) payable to
the order of such Eligible Assignee in an amount equal to the Commitment assumed
by it pursuant to such Assignment and Acceptance (plus any Commitment already
held by it) and, if the assigning Bank has retained a Commitment hereunder, a
new Note payable to the order of the assigning Bank in an amount equal to the
Commitment retained by it hereunder (such new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A).
 
(e) Each Bank may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and the Notes held
by it); provided, however, that (i) such Bank's obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank's rights and obligations
under this Agreement, and (v) the terms of any such participation shall not
restrict such Bank's ability to make any amendment or waiver of this Agreement
or any Note or such Bank's ability to consent to any departure by the Borrower
therefrom without the approval of the participant, except that the approval of
the participant may be required to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.
 
(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.08, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of its Subsidiaries furnished to such Bank by or
on behalf of the Borrower or any of its Subsidiaries; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to comply with Section 8.14.
 
(g) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Board.
 
Section 8.09 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of a
copy of a signature page to this Agreement by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.
 

 
43

--------------------------------------------------------------------------------

 

Section 8.10 Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank's principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
 
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank's principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
 
(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the "Primary Currency") to any Bank or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Bank or the Agent (as
the case may be), of any sum adjudged to be so due in such other currency, such
Bank or the Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Bank or the Agent (as the case may be) in the applicable Primary
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Bank or the Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Bank or the Agent (as the case may be) in the
applicable Primary Currency, such Bank or the Agent (as the case may be) agrees
to remit to the Borrower such excess.
 
Section 8.11 Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 
Section 8.12 Jurisdiction; Damages.  To the fullest extent it may effectively do
so under applicable law, (i) each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its Property, to the non-exclusive
jurisdiction of any New York state court or federal court sitting in New York
City, and any appellate court from any appeal thereof, in any action or
proceeding arising out of or relating to this Agreement, any of the Notes, or
any other instrument or document furnished pursuant hereto or in connection
herewith or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court; (ii) each of the parties hereto hereby irrevocably and unconditionally
waives the defense of an inconvenient forum to the maintenance of such action or
proceeding and any objection that it may now or hereafter have to the laying of
venue of any such action or proceeding in any such court; (iii) the Borrower
hereby agrees that service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to the Borrower at its address
specified in Section 8.02; and (iv) each of the parties hereto agrees that a
final judgment in any such action or proceeding shall  be conclusive and may  be
enforced in  other jurisdictions by suit on  the judgment or  in
 

 
44

--------------------------------------------------------------------------------

 

any other manner provided by law.  Nothing herein shall affect the rights of any
Bank or the Agent to serve legal process in any other manner permitted by law or
affect the right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement, any of the Notes or any other instrument
or document furnished pursuant hereto or in connection herewith in the courts of
any other jurisdiction.  Each of the Borrower, the Agent and the Banks hereby
irrevocably and unconditionally waives, to the fullest extent it may effectively
do so under applicable law, any right it may have to claim or recover in any
action or proceeding referred to in this Section 8.12 any exemplary or punitive
damages.  The Borrower hereby further irrevocably waives, to the fullest extent
it may effectively do so under applicable law, any right it may have to claim or
recover in any action or proceeding referred to in this Section 8.12 any special
or consequential damages.
 
Section 8.13 Confidentiality.  Each Bank agrees that it will use reasonable
efforts, to the extent not inconsistent with practical business requirements,
not to disclose without the prior consent of the Borrower (other than to
employees, auditors, accountants, counsel or other professional advisors of the
Agent or any Bank) any information with respect to the Borrower or its
Subsidiaries which is furnished pursuant to this Agreement, provided that any
Bank may disclose any such information (a) as has become generally available to
the public, (b) as may be required or appropriate in any report, statement or
testimony submitted to or required by any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over any Bank or its Affiliates or
submitted to or required by the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, and including any self-regulatory body having or
claiming authority to regulate or oversee any aspect of any Bank's or its
Affiliates' businesses, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to any Bank, (e) to any
assignee, participant, prospective assignee, or prospective participant that has
agreed to comply with this Section 8.13, (f) in connection with the exercise of
any remedy by any Bank pertaining to this Agreement, any of the Notes or any
other document or instrument delivered in connection herewith, (g) in connection
with any litigation involving any Bank pertaining to any Loan Document or any
other document or instrument delivered in connection herewith, (h) to any Bank
or the Agent, or (i) to any Affiliate of any Bank.
 
Section 8.14 Patriot Act Notice.  Each Bank and the Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall provide, to the extent commercially reasonable
in light of applicable restrictions or limitations under contract or law,
regulation or governmental guidelines, such information and take such actions as
are reasonably requested by the Agent or any Banks in order to assist the Agent
and the Banks in maintaining compliance with the Patriot Act.
 
Section 8.15 Waiver of Jury Trial.  EACH OF THE BORROWER, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF
THE NOTES, ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 

 
45

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWER:


HALLIBURTON COMPANY




By: /s/ CRAIG W. NUNEZ
Name: Craig W. Nunez
Title: Senior Vice President and Treasurer


Taxpayer Identification of Borrower:  75-2677995


Address of Principal Place of Business of Borrower:
1401 McKinney, Suite 2400
Houston, Texas 77010-4035



 
46

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Agent and as a Bank




By: /s/ CAROLYN KEE
Name: Carolyn Kee
Title: Managing Director





 
47

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND plc, as
Syndication Agent and as a Bank




By: /s/ PATRICIA J. DUNDEE
Name: Patricia J. Dundee
Title: Managing Director

 
48

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank




By: /s/ MERCEDES AHUMADA
Name: Mercedes Ahumada
Title: Vice President

 
49

--------------------------------------------------------------------------------

 

ANNEX A


"Applicable Facility Fee Rate" means, for any date, the rate per annum set forth
in the table below under the heading "Applicable Facility Fee Rate" opposite the
debt rating from S&P and Moody's, respectively, in effect on such date for the
senior unsecured long-term debt of the Borrower, with the higher of the two
ratings to be determinative in the case where the ratings from S&P and Moody's
would result in different Applicable Facility Fee Rates; provided, that if the
debt rating from one of the Rating Agencies is more than one level below the
debt rating from the other Rating Agency, then the debt rating one level below
the higher of the two shall be used in determining the Applicable Facility Fee
Rate; provided further that (a) if only one Rating Agency has a rating in effect
on such date for the senior unsecured long-term debt of the Borrower, then only
such rating shall be used in determining the Applicable Facility Fee Rate and
(b) if neither Rating Agency has a rating in effect on such date for the senior
unsecured long-term debt of the Borrower, then the lowest level (i. e., highest
Applicable Facility Fee Rate) shall be used in determining the Applicable
Facility Fee Rate.
 
“Applicable Margin” means, for any date, the rate per annum set forth in the
table below opposite the debt rating from S&P and Moody’s, respectively, in
effect on such date for the senior unsecured long-term debt of the Borrower,
with the higher of the two ratings to be determinative; provided that if the
debt rating from one of the Rating Agencies is more than one level below the
debt rating from the other Rating Agency, then the debt rating one level below
the higher of the two shall be used in determining the Applicable Margin;
provided further that (a) if only one Rating Agency has a relevant debt rating
in effect on such date, then only such rating shall be used and (b) if neither
Rating Agency has a relevant debt rating in effect on such date, then the lowest
level (i.e., highest Applicable Margin) shall be used:
 



 
Applicable Facility Fee Rate
(bps)
Margin during first 6 months
(Eurodollar Rate / Base Rate) (bps)
Margin during 6-9 month period
(Eurodollar Rate / Base Rate) (bps)
Margin during 9-12
month period
(Eurodollar Rate / Base Rate) (bps)
A+ / A1
6.0
44.0 / 0
69.0 / 0
94.0 / 0
A / A2
8.0
54.5 / 0
92.0 / 0
117.0 / 17.0
A- / A3
10.0
65.0 / 0
115.0 / 15.0
140.0 / 40.0
BBB+ / Baa1
12.5
87.5 / 0
137.5 / 37.5
187.5 / 87.5
‹ BBB+ / Baa1
15.0
135.0 / 35.0
185.0 / 85.0
235.0 / 135.0





 

